EXHIBIT 10.1

 
 

  Share Sale and Purchase Agreement       Dated 22 July 2012       CAMAC Energy
Inc. (“Seller”)       Leyshon Resources Limited(“Buyer”)

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Share Sale and Purchase Agreement

Contents
 

Details 4 General terms 5    
1
Interpretation
5
     
1.1
Definitions
5
1.2
References to certain general terms
11
1.3
Next day
11
1.4
Next Business Day
11
1.5
Headings
11
1.6
Schedules and annexures
11
1.7
Currencies
12
     
2
Sale and purchase
12
     
2.1
Sale and purchase
12
2.2
Consideration
12
2.3
Free from Encumbrance
12
     
3
Conditions
13
     
3.1
Conditions Precedent for the benefit of both Parties
13
3.2
Conditions Precedent for the exclusive benefit of the Seller
13
3.3
Conditions Precedent for the exclusive benefit of the Buyer
14
3.4
Reasonable endeavours
14
3.5
Waiver
14
3.6
Notification
15
     
4
Pre-Completion
15
     
4.1
Undertakings prior to Completion
15
4.2
Matters requiring Buyer’s consent
15
4.3
Undertakings in relation to Warranties
15
4.4
Restriction on fund raising activities
15
     
5
Completion
15
     
5.1
Time and place of Completion
15
5.2
Seller’s obligations
16
5.3
Buyer’s obligations
16
5.4
Simultaneous actions at Completion
17
5.5
Post-Completion actions
17
     
6
Payment
18
     
6.1
Payment on Completion
18
     
7
Warranties and representations
18
     
7.1
Representations and warranties of the Seller
18
7.2
Representations and warranties of the Buyer
18

 
 
1

--------------------------------------------------------------------------------

 
 
7.3
Accuracy
18
7.4
Matters Disclosed by Seller
18
7.5
Seller’s knowledge
19
7.6
Acknowledgement of the Buyer
19
7.7
Representation of the Buyer
19
7.8
Parties’ undertaking
19
7.9
Continuing obligations
19
     
8
Limitations of Liability
20
     
8.1
Notice of Claims
20
8.2
Third party Claims
20
8.3
Consideration of Claims
21
8.4
Defence of Claims
21
8.5
Party not liable
21
8.6
Recovery
22
8.7
Time limit on Claim
22
8.8
Minimum amount of Claim
22
8.9
Maximum Liability
23
8.1
Insured Claim or loss
23
8.11
Act or omission after Completion
23
8.12
Later recoveries
23
8.13
Obligation to mitigate
23
8.14
Tax benefit
23
     
9
Default
23
     
9.1
Failure by a Party to Complete
23
9.2
Effect of termination
24
     
10
Confidential Information
24
     
10.1
Confidential Information
24
10.2
Disclosure of Confidential Information
25
10.3
Use of Confidential Information
25
10.4
Excluded Information
25
10.5
Delivery of materials
25
10.6
Survival of termination
25
     
11
Announcements
25
     
11.1
Public announcements
25
11.2
Public announcements required by Law
25
     
12
Costs and stamp duty
25
     
12.1
Legal costs
25
12.2
Stamp duty
26
     
13
Notices and other communications
26
     
13.1
Form - all communications
26
13.2
Form - communications sent by email
26
13.3
Delivery
26
13.4
When effective
27
13.5
When taken to be received
27
13.6
Receipt outside business hours
27

 
 
2

--------------------------------------------------------------------------------

 
 
14
Miscellaneous
27
     
14.1
Discretion in exercising rights
27
14.2
Partial exercising of rights
27
14.3
No liability for loss
27
14.4
Treatment of withholding and deductions
27
14.5
Approvals and consents
28
14.6
Conflict of interest
28
14.7
Remedies cumulative
28
14.8
Rights and obligations are unaffected
28
14.9
Amendment
28
14.1
Waiver
28
14.11
No merger
28
14.12
Further steps
28
14.13
Time of the essence
28
14.14
Entire agreement
29
14.15
Severability
29
14.16
Knowledge and belief
29
14.17
Good faith
29
14.18
Specific Performance
30
14.19
Counterparts
30
     
15
Governing Law and jurisdiction
30
     
15.1
Governing Law
30
15.2
Arbitration
30
     
16
Supervening legislation
31

 
Schedule 1 – Seller Warranties
32
Schedule 2 – Buyer Warranties
36
Schedule 3 – Seller Group Chart
42
*Accurate up to immediately prior to Completion only
42
Schedule 4 – Details of Seller Group Companies
43
Schedule 5 – Buyer Group Chart
45
Schedule 6 – Details of Buyer Group Companies
46
Annexure 1 – List of Data Room Contents
47
Annexure 2 – Form of Application for Shares
53
Signing page
54

 
 
3

--------------------------------------------------------------------------------

 


Share Sale and Purchase Agreement

Details
 
Parties
Seller andBuyer
Seller
Name
CAMAC Energy Inc.
       
File Number
0883634
       
Incorporated in
Delaware, United States of America
       
Address
1330 Post Oak Boulevard,
Suite 2575, Houston, TX 77056,
United States of America
       
Telephone
+1-713-797-2940
       
Fax
+1-713-797-2992
       
Email
nevanoff@camacenergy.com
       
Attention
General Counsel
     
Buyer
Name
Leyshon Resources Limited
       
Company Number
ACN010482274
       
Incorporated in
Western Australia
       
Address
Suite 3, Level 3,
1292 Hay Street,
West Perth WA 6005,
Australia
       
Telephone
+ 61 8 9321 0077
       
Fax
+61 8 9322 4073
       
Email
mwylie@leyshonresources.com
       
Attention
Company Secretary
     
Recitals
A The Seller is the registered holder and beneficial owner of the Sale Share
being 100% of the issued share capital of PAPL.         B PAPL is party to the
Production Sharing Contract with CNPC (as approved by the PRC Ministry of
Commerce) regarding the operation of a coal bed methane project located on the
eastern edge of Ordos Basin in Shanxi Province, the PRC (the “Project”).        
C  The Seller has agreed to sell, and the Buyer has agreed to buy the Sale Share
on the terms of this agreement.    
Governing law
Hong Kong
Date of agreement
See signing page

 
 
4

--------------------------------------------------------------------------------

 
 
General terms
 
1
Interpretation

 
1.1  
Definitions

 
In this agreement (including the recitals), the following expressions have the
following meanings unless the contrary intention appears or the context
otherwise requires.
 
Accounts Date means in relation to the Buyer, the last day of its financial
year, being 30 June 2011 and in relation to the Seller, the last of its
financial year, being 31 December 2011.
 
Action means an action, dispute, Claim, demand, investigation, inquiry,
prosecution, litigation or proceeding.
 
Affiliate means, in relation to any party, any subsidiary or holding company of
that party and any subsidiary of any such holding company, in each case from
time to time.
 
AIM means the Alternative Investment Market, a sub-market of the London Stock
Exchange.
 
AIM Rules means the AIM rules for companies (February 2010) and the Rules of the
London Stock Exchange (as applicable).
 
Authorised Officer means, in respect of a Party, a director or secretary of the
Party or a person appointed by the Party who is duly authorised by its
constitutional documents to act as the authorised officer of the Party for the
purpose of this agreement.
 
ASX means the Australian Securities Exchange, incorporated as ASX Limited.
 
ASX Listing Rules means the listing rules of the ASX.
 
Business Day means a day other than a Saturday, a Sunday or a public holiday in
Hong Kong or the United States of America.
 
Buyer Accounts means collectively:
 
(a)
in relation to the financial year of the Buyer ended on the Accounts Date:

 
(i)  
the audited consolidated balance sheet of the Buyer Group;

 
(ii)  
the audited income statement of the Buyer Group; and

 
(iii)  
the audited consolidated statement of cash flow of the Buyer Group; and

 
(2)
in relation to the period ended the Latest Accounts Date, the unaudited
proformaconsolidated management accounts of the Buyer Group,

 
together with any notes, reports, statements or documents included in or annexed
or attached to them, if any.
 
 
5

--------------------------------------------------------------------------------

 
 
Buyer Group means the Buyer and each body corporate which is from time to time
its subsidiary (but excluding the Seller Group at any time after the Completion)
and Buyer Group Company means any one of them, details of which are given in
Schedule 6.
 
Buyer Warranties means the warranties and representations given by the Buyer on
the terms of Schedule 2 and Buyer Warranty has a corresponding meaning.
 
Cash Consideration meansa sum ofUS$2,500,000 (two million and five hundred
thousand United States dollars).
 
CBM means coalbed methane.
 
Claim means any allegation, debt, cause of action, Liability, claim, suit or
demand of any nature howsoever arising, including but not limited to any claim
under any of the Warranties, whether present or future, fixed or unascertained,
actual or contingent, whether at Law, in equity, under statute or otherwise.
 
CNPC means China National Petroleum Corporation, a company organised and
existing under the laws of the PRC, having its headquarters domiciled in
Beijing, the PRC;
 
Communications has the meaning ascribed to it in clause 13.1.
 
Completion means completion of the sale and purchase of the Sale Share in
accordance with clause 5 and “Complete” has a corresponding meaning.
 
Completion Date has the meaning ascribed to it in clause 5.1
 
Conditions Precedent means the conditions precedent set out in clauses 3.1, 3.2
and 3.3.
 
Confidential Information means all Information disclosed to the Receiving Party
or any Related Party or Representative of the Receiving Party, under or in
connection with this agreement, including:
 
(a)
the existence and terms of this agreement;

 
(b)
information which, either orally or in writing, is designated or indicated as
being the proprietary or confidential information of the Disclosing Party or any
of its Related Parties;

 
(c)
information derived or produced partly or wholly from the Information including
any calculation, conclusion, summary or computer modelling;

 
(d)
trade secrets or information which is capable of protection at Law or equity as
confidential information;

 
(e)
the business, financial or other affairs of the Parties, the Buyer Group and the
Seller Group,

 
 
6

--------------------------------------------------------------------------------

 
 
whether the Information was disclosed:
 
 
(a)
orally, in writing or in electronic or machine readable form;

 
 
(b)
before, on or after the date of this agreement;

 
 
(c)
as a result of discussions between the Parties concerning, arising out or
related to this agreement; or

 
 
(d)
by the Disclosing Party or any of its Representatives, or any of its Related
Parties or any of its Representatives.

 
Consideration shall have the meaning ascribed to it in clause2.2.
 
Consideration Shares means 10,000,000 new Shares to be issued by the Buyer at
Completion as part payment of the Consideration.
 
Control of a corporation means possession, directly or indirectly, of the power
to:
 
(a)
direct or cause the direction of the management or policies of the corporation;
or

 
(b)
control the membership of the board of directors and/or the administrators,

 
whether or not the power has statutory, legal or equitable force or is based on
statutory, legal or equitable rights, and whether or not it arises by means of
trusts, agreements, arrangements, understandings, practices, the ownership of
any interest in shares or stock of that corporation or otherwise, and
“Controlled” and “Controlling” shall be construed accordingly.
 
CUCBM means China United Coalbed Methane Corp. Ltd., a company organised and
existing under the laws of the PRC, having its headquarters domiciled in
Beijing, the PRC;
 
Details mean the section of this agreement headed  “Details”.
 
Disclosing Party means the Party disclosing Confidential Information.
 
Encumbrance means any mortgage, charge, pledge, lien (otherwise than arising by
statute or operation of law), hypothecation, adverse claims or other
encumbrances, priority or security interest, title retention, lease, equities,
sale-and-leaseback arrangement over or in any property, assets or rights of
whatsoever nature or interest or any agreement for any of same.
 
Excluded Information means Confidential Information which:
 
(a)
is in or becomes part of the public domain other than through breach of this
agreement or an obligation of confidence owed to the Disclosing Party or any
Related Party of the Disclosing Party;

 
(b)
the Receiving Party can prove by contemporaneous written documentation was
already known to it or lawfully in possession of it at the time of disclosure by
the Disclosing Party or its Related Parties or Representatives (unless such
knowledge arose from disclosure of information in breach of an obligation of
confidentiality); or

 
(c)
the Receiving Party acquires from a source other than the Disclosing Party or
any Related Party or Representative of the Disclosing Party where such source is
entitled to disclose it.

 
 
7

--------------------------------------------------------------------------------

 
 
Government Agency means any government, governmental, semi-governmental,
administrative, fiscal or judicial body department, commission, authority,
tribunal, agency or entity and includes, but not limited to, any other person
authorised by Law to give consents or impose requirements.
 
Hong Kong means the Hong Kong Special Administrative Region of the PRC.
 
Information means all information regardless of its Material Form relating to or
developed in connection with:
 
(a)
the business or other affairs of the Disclosing Party or any Related Party of
the Disclosing Party; or

 
(b)
any systems, technology, ideas, concepts, know-how, feasibility studies, mineral
experts technical reports, specialist reports, competent persons reports,
techniques, designs, specifications, blueprints, tracings, diagrams, models,
functions, capabilities and designs, intellectual property or any other
information which is marked “confidential” or is otherwise indicated to be
subject to an obligation of confidence owned or used by or licensed to the
Disclosing Party or a Related Party of the Disclosing Party.

 
Latest Accounts Date means30 June 2012.
 
Law means any law or regulation of Hong Kong, the Cayman Islands, the United
States of America and/or any law or regulation of the place of incorporation or
listing (as applicable) of the Parties.
 
Liability means any liability or obligation (whether actual, contingent or
prospective), including for any Loss irrespective of when the acts, events or
things giving rise to the liability occurred but excluding liability for any
consequential or indirect losses.
 
Listing Rules mean the ASX Listing Rules and the AIM Rules.
 
Longstop Date means the date falling on the fourteenth day from the date this
agreement has been duly executed by such persons (duly authorised by the Buyer
and the Seller to execute this agreement)on behalf of the Buyer and the Seller
respectively (or such later date as may be agreed in writing between the
Parties).
 
Loss means all damage, loss, cost and expense (including legal costs on an
indemnity basis and other expenses of whatsoever nature or description) but
excluding any liability for consequential or indirect losses.
 
Material Adverse Effect means, with reference to the Seller Group or (as the
case may  be) the Buyer Group, any effect which has, or could reasonably be
expected to have, a material and adverse effect on the financial or trading
position, or property, results of operations, business prospects or assets and
profitability of the Seller Group or (as the case may be) the Buyer Group, taken
as a whole.
 
Material Form includes any form (whether visible or not) of storage from which
reproductions can be made.
 
PAPL means Pacific Asia Petroleum, Limited, a private company limited by shares
incorporated in Hong Kong on 18 September 2007 with companies registration
number: 1168079.
 
 
8

--------------------------------------------------------------------------------

 
 
PAPL SX means Pacific Asia Petroleum, Limited, an organisation established by
PAPL in the Shanxi Province of the PRC and registered with the State
Administration for Industry and Commerce of the PRC and which is subject to the
Production Sharing Contract regulated by the Regulations on the Exploitation of
On-Share Petroleum Resources by Cooperation with Foreign Investors.
 
Parties means the named parties to this agreement and their respective
successors, permitted assigns, heirs and personal representatives, and “Party”
means any of each the Seller or the Buyer, unless the context requires
otherwise. 
 
Person means a natural person, partnership, corporation, joint stock company,
trust, unincorporated association, joint venture or other entity or Government
Agency, and pronouns have a similarly extended meaning.
 
PRC means the People’s Republic of China.
 
Project Business means (a) the business as carried out by PAPL SXas the operator
in respect of the CBM operations (including exploration operations, development
operations, production operations and other activities related to these
operations) within the surface area demarcated with geographic co-ordinates for
the cooperative exploitation of CBM resources under the Production Sharing
Contract; and (b) any other ancillary activities to such operations or other
businesses as presently conducted by the Seller Group or the Representative
Office on the date of this agreement.
 
ProductionSharing Contract means the production sharing contract entered between
PAPLwith CUCBM in October 2007 for the exploitation of CBM resources within the
Ordos Basin in the Shanxi Province of the PRC. The rights of CUCBM under the
contract has been assigned to CNPC pursuant to a first modification agreement to
the contract dated 23 June 2011 following the transfer of the relevant
exploration license from CUCBM to Petrochina Company Limited, a subsidiary of
CNPC, and receipt of approval fromMinistry of Commerce of the PRC dated 1 April
2008.
 
Receiving Party means the recipient of Confidential Information.
 
Recovered Sum means the amount recovered by the Claiming Party under clause 8.6.
 
Related Party means:
 
(a)
with respect to a person other than a company, any other person that, directly
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with, such person, including without limitation any
investment funds managed by such person or such other person that, directly or
indirectly through one or more intermediaries Controls, or is Controlled by, or
is under common Control with, such person, excluding the company and its
affiliates;

 
(b)
with respect to a company, any other person that, directly or indirectly through
one or more intermediaries, is Controlled by the company;

 
(c)
with respect to any natural person:

 
 
9

--------------------------------------------------------------------------------

 
 
(a)          
any other person that directly or indirectly through one or more intermediaries
is Controlled by such natural person;

 
(b)          
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law of that natural person or his spouse, including
adoptive relationships; or

 
(c)          
the trustees, acting in their capacity as such trustees, of any trust of which
that natural person is a beneficiary or, in the case of a discretionary trust,
is a discretionary object,

 
and"Related Parties" has a corresponding meaning..
 
Representative of a Party includes an employee, agent, officer, director,
auditor, adviser, partner, associate, consultant, joint venturer or
sub-contractor of that Party or of a Related Party of that Party.
 
Representative Office means the representative office of PAPL registered in
Beijing, PRC.
 
 
Sale Share means the one ordinary share of HK$1 representing 100% of the issued
share capital in PAPL, registered and held by the Seller and agreed to be sold
under this agreement.

 
 
Securities Laws means the laws and regulations of any regulatory authority or
Government Agency having jurisdiction over the Buyer’s listing on the ASX or the
AIM.

 
Seller Accounts means collectively:
 
(b)
in relation to the financial year of the Seller ended on the Accounts Date:

 
(i)  
the audited balance sheet of each Seller Group Company and the Representative
Office;

 
(ii)  
the audited income statement of each Seller Group Company and the Representative
Office;

 
(3)
in relation to the period ended the Latest Accounts Date, the unaudited
proformamanagement accounts of each Seller Group Company,

 
 
together with any notes, reports, statements or documents included in or annexed
or attached to them, if any.

 
Seller’s Disclosure Letter means the letter from the Seller addressed to the
Buyerand dated and delivered before the date of this agreement in the form
agreed between the Seller and the Buyer, and includes all of its schedules and
annexures.
 
Seller Group means PAPL and each body corporate which is from time to time a
subsidiary of PAPL (including as at the date hereof Pacific Asia Petroleum (HK)
Ltd. and PAPL SX) and Seller Group Company means any of them, details of which
are given in Schedule 4.
 
Seller Warranties means the warranties and representations given by the Seller
on the terms of Schedule 1 and Seller Warranty has a corresponding meaning.
 
Shares means the ordinary fully paid shares in the capital of the Buyer.
 
 
10

--------------------------------------------------------------------------------

 
 
Subsidiaries meansPacific Asia Petroleum Energy Ltd. and Inner Mongolia
Petroleum Sunrise Company.
 
Third Party means any person other than a Party to this Agreement.
 
Warranties means the Buyer Warranties and/or (as the context may require) the
Seller Warranties and Warranty has a corresponding meaning.
 
1.2  
References to certain general terms

 
Unless the contrary intention appears, a reference in this agreement to:
 
(1)  
(clauses, annexure and schedules) a clause, annexure or schedule is a reference
to a clause in or annexure or schedule to this agreement;

 
(2)  
(variations or replacements) a document (including this agreement) includes any
variation or replacement of it;

 
(3)  
(executors, administrators, successors) a particular person includes a reference
to the person’s executors, administrators, successors, substitutes (including
persons taking by novation) and assigns;

 
(4)  
(calculation of time) a period of time dating from a given day or the day of an
act or event, it is to be calculated exclusive of that day;

 
(5)  
(meaning not limited) the words “include”, “including” or “such as” are
references made on an non-exhaustive and without limitation basis for
illustration or emphasis only and when used in introducing an example, shall not
operate to limit the meaning of the words to which the example relates to that
example or examples of a similar kind;

 
(6)  
(time of day) unless otherwise specified in this agreement, time is a reference
to Hong Kong time; and

 
(7)  
(reference to any thing) any thing (including any amount) is a reference to the
whole and each part of it.

 
1.3  
Next day

 
If an act under this agreement to be done by a Party on or by a given day is
done after 5.30pm on that day, it is taken to be done on the next day.
 
1.4  
Next Business Day

 
If an event must occur or any rights or obligations under this agreement shall
fall on a stipulated day, which is not a Business Day, then such event shall
instead occur or such rights or obligations shall instead fall on the next
succeeding Business Day after the stipulated day.
 
1.5  
Headings

 
Headings (including those in brackets at the beginning of paragraphs) are for
convenience only and do not affect the interpretation of this agreement.
 
1.6  
Schedules and annexures

 
The schedules and annexures of this agreement form part of, and shall have
effect as if set out in, this agreement and any reference to this agreement
includes the Schedules.
 
 
11

--------------------------------------------------------------------------------

 
 
1.7  
Currencies

 
The signs “HK$” denotes Hong Kong dollars, “US$” denotes United States dollars
and “AUD” denotes Australian dollars, the lawful currencies of Hong Kong, the
United States of America and the Commonwealth of Australia respectively.
 
2  
Sale and purchase

 
2.1  
Sale and purchase

 
(1)  
Subject to the terms and conditions of this agreement (including without
limitation, satisfaction of the Conditions Precedent in accordance with clause
3), the Seller shall, as legal and beneficial owner, sell to the Buyer and the
Buyer shall purchase from the Seller, the full legal and beneficial interest in
the Sale Share.

 
(2)  
The sale and purchase of the Sale Share described in clause 2.1(1) will take
effect from 1 July 2012.

 
(3)  
For the avoidance of doubt, the sale and purchase of the Sale Share described in
clause 2.1(1) will have the effect that:

 
(a)  
the title to, property in and obligations of the Sale Share passes to the Buyer
from the Seller effective 1 July 2012;

 
(b)  
all staff employed by the Seller Group for the Project Business will continue to
be employed, on the same terms and conditions as they were employed immediately
prior thereto, by the Buyer; and

 
(c)  
any capital, in whatever form, injected into the Seller Group by the Seller
after 1 July 2012 shall be paid back by the Seller to the Buyer at Completion.

 
2.2  
Consideration

 
The total consideration payable by the Buyer to the Seller for the Sale Share
shall be:
 
(1)  
the payment of the Cash Consideration in cash at Completion; and

 
(2)  
the issue of the Consideration Sharesto, or as directed by, the Seller at
Completion.

 
2.3  
Free from Encumbrance

 
(1)  
The Sale Share shall be sold and transferred free from all Encumbrances and with
all rights, including any accrued but unpaid dividend rights, now and hereafter
attached or accruing to them on and from the Completion Date.

 
(2)  
The Consideration Shares shall be issued free from Encumbrances and with all
rights, including any accrued but unpaid dividend rights, attached or accruing
to them on and from the Completion Date.

 
(3)  
The Consideration Shares shall rank paripassu in all respects with other Shares
on issue on the date of allotment and issue including the right to all
dividends, distributions and other payments made or to be made the record date
for which shall fall on or after the date of such allotment and issue.

 
 
12

--------------------------------------------------------------------------------

 
 
3  
Conditions

 
3.1  
Conditions Precedent for the benefit of both Parties

 
The Completion of the sale and purchase of the Sale Share shall be conditional
upon:
 
(1)  
as at the date of fulfilment or waiver of the last in time to be fulfilled of
the Conditions Precedent (other than this condition), there being no restriction
(including but not limited to pre-emption rights, rights of first refusal,
injunctions or other prohibition or lawful orders) in connection with the
transfer of the Sale Share as contemplated by this agreement;

 
(2)  
as at the date of fulfilment or waiver of the last in time to be fulfilled of
the Conditions Precedent (other than this condition), there being no action or
proceeding pending or threatened by any person or Government Agency to enjoin or
prohibit the transfer of the Sale Share as contemplated hereby.

 
3.2  
Conditions Precedent for the exclusive benefit of the Seller

 
The Completion of the sale and purchase of the Sale Share by the Seller shall be
conditional upon:
 
(1)  
the receipt by the Seller from the Buyer of all necessary consents, approvals
and authorisations (including any third party consents, corporate authorisations
and governmental and regulatory approvals)required by the Buyer for the
consummation of, and implementation of transactions contemplated by, this
agreement and all such consents, approvals and authorisations being effective
and not revoked or withdrawn;

 
(2)  
theASX granting approval (either unconditionally or subject to conditions to
which the Seller shall not unreasonably object) for the listing of, and
permission to deal in the Consideration Shares;

 
(3)  
the issued Shares remaining listed and traded on the ASX at all times prior to
and on Completion and the Buyer’s listing status on the ASX not being revoked or
withdrawn (or being notified or indicated by the ASX or any relevant Government
Agency or other agencies of any such revocation or withdrawal);

 
(4)  
as at the date of fulfilment or waiver of the last in time to be fulfilled of
the Conditions Precedent (other than this condition), there being no material
unremedied breach by the Buyer of any of its undertakings and covenants
contained in this agreement;

 
(5)  
as at the date of fulfilment or waiver of the last in time to be fulfilled of
the Conditions Precedent (other than this condition), the Buyer Warranties
remaining true and correct in all material respects (other than in respect of
those representations and warranties which are already subject to a materiality
qualification); and

 
 
13

--------------------------------------------------------------------------------

 
 
(6)  
noMaterial Adverse Effect in the business or financial condition of the Buyer or
the financial markets in general or having any Material Adverse Effect on any
material assets of the Buyer.

 
The above Conditions Precedent are inserted for the exclusive benefit of the
Seller.
 
3.3  
Conditions Precedent for the exclusive benefit of the Buyer

 
The Completion of the sale and purchase of the Sale Share by the Buyer shall be
conditional upon:
 
(1)  
the receipt by the Buyer from the Seller of all necessary consents, approvals
and authorisations (including any third party consents, corporate authorisations
and governmental and regulatory approvals) required by the Seller for the
consummation of, and implementation of transactions contemplated by, this
agreement (including, without limitation, the sale and purchase of the Sale
Share) and all such consents, approvals and authorisations being effective and
not revoked or withdrawn;

 
(2)  
as at the date of fulfilment or waiver of the last in time to be fulfilled of
the Conditions Precedent (other than this condition), there being no material
unremedied breach by the Seller of any of its undertakings and covenants
contained in this agreement;

 
(3)  
as at the date of fulfilment or waiver of the last in time to be fulfilled of
the Conditions Precedent (other than this condition), the Seller Warranties
remaining true and correct in all material respects (other than in respect of
those representations and warranties which are already subject to a materiality
qualification); and

 
(4)  
no Material Adverse Effect in the business or financial condition of the Seller
Group or the financial markets in general or having any Material Adverse Effect
on any material assets of the Seller Group.

 
The above Conditions Precedent is inserted for the exclusive benefit of the
Buyer.
 
3.4  
Reasonable endeavours

 
Each Party undertakes to the other Party to use all reasonable endeavours to
ensure that the Conditions Precedent set out in clause 3.2 (in the case of the
Buyer) and clause 3.3(in the case of the Seller) are fulfilled as soon as
reasonably practicable and in any event by 5 p.m. on the Longstop Date (or such
later date as may be agreed in writing between the Parties).
 
3.5  
Waiver

 
Each Party shall be entitled in its absolute discretion, by written notice to
the other Party, to waive any or all the Conditions Precedent inserted for its
exclusive benefit either in whole or in part (save for the condition set out in
clause 3.1(2) which are not waiveable at the option of either Party). For the
avoidance of doubt, save for those condition(s) which are not waiveable, the
Seller may waive any Condition Precedent set out in clause 3.2, the Buyer may
waive any Condition Precedent set out in clause 3.3 and both Parties (acting
jointly) may waive any Condition Precedent set out in clause 3.1. Any waiveable
Condition Precedent set out in clause 3.1 would require a written waiver from
both Parties to be effective. Any waiver so effected shall be made without
prejudice to any other rights which the Party waiving such Conditions Precedent
may have under this agreement (including any of its rights of termination).
 
 
14

--------------------------------------------------------------------------------

 
 
3.6  
Notification

 
Each Party shall notify the other Party promptly after the Conditions Precedent
relating to it have been fulfilled. If the Conditions Precedent have not been
fulfilled or waived on or before 5 p.m.on the Longstop Date (or such later date
as the Parties may agree), this agreement, other than clauses 1, 10 to 15
(inclusive), shall automatically terminate and no Party shall have any Claim of
any nature whatsoever against any other Party under this agreement (save in
respect of accrued rights arising from any prior breach of this agreement)
insofar as the non-fulfilment of the Conditions Precedent have not occurred due
to the wilful default or negligence of a Party hereto.
 
4  
Pre-Completion

 
4.1  
Undertakings prior to Completion

 
Each Party shall ensure that, between the date hereof to and inclusive of
Completion Date (or up to termination of this agreement in accordance with the
terms hereof), it shall:
 
(1)  
carry on its business in the ordinary and usual course; and

 
(2)  
take all reasonable steps to preserve its assets and, in particular, to maintain
in force all insurances normally kept in force.

 
4.2  
Matters requiring Seller’s consent

 
The Buyer shall procure and ensure that, without the prior consent of the
Seller, it shall not, between the date hereof and the Completion Date (or
termination of this agreement in accordance with its terms hereof) make any
change to its accounting policies or policies or amend its memorandum and
articles of association.
 
4.3  
Undertakings in relation to Warranties

 
Each Party shall not do, allow or procure any act or omission prior to the
Completion Date which would constitute a breach of any of the Warranties or
which would make any of them untrue, inaccurate or misleading.
 
4.4  
Restriction on fund raising activities

 
Subject to applicable Laws and regulations, the Buyer shall not, without the
prior written consent of the Seller, engage in any fund raising activity at any
time on or before Completion which will involve any issue or allotment of new
Shares in the capital of the Buyer or securities convertible into or
exchangeable for Shares at a lower consideration per Share (or at a conversion
exercise price in respect of securities convertible into or exchangeable for
Shares) than the per share consideration of the Consideration Shares. For
clarify, the restriction contained in this clause 4.4 shall lapse if this
agreement is terminated pursuant to clause 3.6.
 
5  
Completion

 
5.1  
Time and place of Completion

 
Completion shall take place remotely via the exchange of documents and
signaturesimmediately on the date on which all Conditions Precedent have been
fulfilled, performed or waived (or such other date as may be agreed in writing
between the Parties) (the “Completion Date”).
 
 
15

--------------------------------------------------------------------------------

 
 
5.2  
Seller’s obligations

 
On Completion, the Seller must deliver to the Buyer
 
(1)  
duly executed instruments of transfer or stock transfer forms in favour of the
Buyer (or as it may direct) in respect of the Sale Share and the share
certificates for the Sale Share;

 
(2)  
duly executed powers of attorney or other authorities under which any document
related to this agreement has been executed;

 
(3)  
a copy of the board resolutions of the Seller (certified by a duly appointed
officer as true and correct), approving with the required quorum, inter alia,
the execution and performance of this agreement and any related documents, the
transfer of the Sale Share under this agreement, the registration of such
transfers (subject to proper stamping) and the entry of the name of the Buyer in
the register of members of PAPL as the sole member);

 
(4)  
an application in substantially the form of Annexure 2 duly signed by the Seller
for the allotment and issue of the Consideration Shares;

 
(5)  
letter from Wong Chung Chee Heidi,Courtright Jeffrey Scott and Lawal Kase
Lukman, being directors of PAPL, resigning as such directors effective from the
Completion Date;

 
(6)  
all the records of the Project Business and the records of each Seller Group
Company held by the Seller Group, including all tax and accounting records;
provided that so long as any such records are located at the premises of the
Project Business or a Seller Group Company at Completion, then such records
shall be deemed to have been delivered at Completion; and

 
(7)  
acertified copy of the board resolutions of PAPLand each other member of the
Seller Group to (to the extent required):

 
(a)  
approve, subject to stamping, the transfer of the Sale Share and the
registration of the Buyer as the owner thereof in the register of members of
PAPL;

 
(b)  
accept the resignation of the directors referred to in clause 5.2(1)(5) above;
and

 
(c)  
appoint such person(s) as the Buyer may nominate as its director(s), to take
effect from the Completion Date.

 
5.3  
Buyer’s obligations

 
On Completion the Buyer must:
 
(1)  
pay the Seller the Cash Consideration in accordance with clause 6.1;

 
(2)  
pay the Seller an amount being the sum of all capital injected by the Seller
into the Seller Group after 1 July 2012which the Seller shall notify the Buyer
prior to Completion;

 
 
16

--------------------------------------------------------------------------------

 
 
(3)  
deliver to the Seller a copy of the resolutions (certified by a duly appointed
officer as true and correct) of the board of directors of the Buyer (or, if
required by the law of its jurisdiction or regulations of relevant stock
exchanges or its articles of association, by-laws or equivalent constitutional
documents, of its shareholders) approving with the required quorum, inter
alia,the execution and performance of this agreement and any related documents,
the issue and allotment of the Consideration Shares and the entry of the Seller
in the register of members of the Buyer;

 
(4)  
procure the Buyer’s share registrar to do all things reasonably necessary to
ensure the issue of the Consideration Shares to, or as directed by, the Seller
in accordance with the terms and conditions of this agreement; and

 
(5)  
deliver to the Seller all certificates and other documents of title to the
Consideration Shares (such certificates and documents of title being issued in
favour of and in the name of the Seller (or its nominee(s) as specified by the
Seller in writing);

 
(6)  
take all actions and do all things necessary to the Seller of the
ConsiderationShares forming part of the Consideration; and

 
(7)  
deliver to the Seller duly executed powers of attorney or other authorities
under which any document related to this agreement have been executed.

 
5.4  
Simultaneous actions at Completion

 
In respect of Completion:
 
(1)  
the obligations of the Parties under this agreement are interdependent; and

 
(2)  
unless otherwise stated, all actions required to be performed by a Party at
Completion are taken to have occurred simultaneously on the Completion Date.

 
All documents and items delivered at Completion pursuant to this clause 5 shall
be held by the recipient to the order of the person delivering the same until
such time as Completion shall be deemed to have taken place.
 
5.5  
Post-Completion actions

 
Following Completion:
 
(1)  
the Seller agrees and acknowledges that it shall, and shall procure relevant
Seller Representative(s)to, use all reasonable endeavours to assist the Buyer in
connection with the following registrations following Completion:

 
(a)  
registration of such nominated person of the Buyer with the Beijing
Administration of Industry and Commerce of the PRC, as the chief representative
of the Representative Office; and

 
(b)  
registration of such nominated person of the Buyer with the Shanxi
Administration for Industry and Commerce of the PRC, as the responsible officer
of PAPL SX.

 
 
17

--------------------------------------------------------------------------------

 
 
(2)  
the Buyer shall ensure all the Consideration Shares shall be promptly registered
in the name of the Seller (or its nominee(s) as specified by the Seller in
writing) and that the Seller (or its nominee(s) as specified by the Seller in
writing) shall promptly become the registered holder of all related rights
pertaining to those Shares.

 
(3)  
The Buyer will provide all reasonable assistance requested by the Seller in
relation to the winding up, dissolution and/or deregistration (as applicable) of
the Subsidiaries. For the avoidance of doubt, any and all out-of-pocket expenses
or other amounts expended by the Buyer in connection with winding up,
dissolution and/or deregistration (as applicable) of the Subsidiaries (other
than reasonable costs of engagement of Buyer Representatives and staff) shall be
reimbursed by the Seller upon receipt of Buyer’s invoice therefor.

 
6  
Payment

 
6.1  
Payment on Completion

 
The Cash Consideration shall be paid in such manner as may be agreed between the
Parties, or if not so agreed, by telegraphic transfer to such account(s) as the
Seller may specify in writing no less than two (2) Business Days prior to the
prescribed date of payment in accordance with clause 2.2. The receipt of such
sums by the Seller shall be an effective discharge of the Buyer’s obligation to
pay or procure the payment of such cash payments under this agreement.
 
7  
Warranties and representations

 
7.1  
Representations and warranties of the Seller

 
The Seller hereby represents and warrants and undertakes to the Buyerin the
terms set out in Schedule 1.
 
7.2  
Representations and warranties of the Buyer

 
The Buyerhereby represents and warrants and undertakes to the Seller in the
terms set out in Schedule 2.
 
7.3  
Accuracy

 
Each of the Parties represents and warrants to the other Parties that each
Warranty given by it is correct and not misleadingin any material respect on the
date of this agreement and will be correct and not misleading on the Completion
Date (by reference to the facts or circumstances then subsisting) as if made on
and as at each of those dates.
 
7.4  
Matters Disclosed by Seller

 
Each Seller Warranty given by the Seller is to be qualified by any Information
(“Seller Disclosure Materials”):
 
(1)  
disclosed to the Buyerin the Seller’s Disclosure Letter;

 
(2)  
disclosed to the Buyer or its professional advisors and agents(whether such
Information is expressed in the Chinese or English languages);

 
(3)  
contained in the electronic data room created by the Seller and to which the
Buyer was granted access and for identification purposes, a list of the data
room contents is attached here to as Annexure 1;

 
 
18

--------------------------------------------------------------------------------

 
 
(4)  
not contained in that electronic data room but provided by the Seller to the
Buyerin writing or in Material Form on or prior to the date of this agreement;

 
(5)  
otherwisedisclosed in writing to the Buyer during the course of its due
diligence prior to the date of this agreement;

 
which is or may be inconsistent with that Seller Warranty and, to the extent
that any Seller Warranty is incorrect or misleading having regard to any such
information, the Buyer shall not be entitled to bring any Claim against, or
recover any amount from, the Seller in respect of any breach of Seller Warranty
to the extent that the breach arises by reason of or in relation to any such
information.  Each Seller Warranty shall be further qualified by anything done
by the Seller in accordance with the terms of this agreement.
 
7.5  
Seller’s knowledge

 
Seller Warranties qualified by the expression so far as the Seller is aware (or
any similar expression) are deemed to be given to the best of the knowledge,
information and belief of the Seller after it has made all reasonable enquiries.
 
7.6  
Acknowledgement of the Buyer

 
The Buyer acknowledges and agrees that:
 
(1)  
it has received and understood the contents of the Seller’s
Disclosure  Materials;

 
(2)  
it has had the opportunity to conduct legal, financial and environmental due
diligence on the Seller Group and its business and has satisfied itself in
relation to matters arising from such due diligence; and

 
(3)  
it has independently and without the benefit of any inducement, representations
or warranty (other than the Seller Warranties) from the Seller or its agents,
determined to enter into this agreement.

 
7.7  
Representation of the Buyer

 
The Buyer represents that, on the basis of the due diligence performed by it on
the Seller Group and its business and other information of which they are aware
at the date of this agreement, as at the date of this agreement itdoes not have
knowledge of any matter which would constitute a material breach of any Seller
Warranty other than any potential breaches of a Seller Warranty disclosed in the
Seller Disclosure Materials.
 
7.8  
Parties’ undertaking

 
Each of the Parties undertakes as soon as practicable to notify the other Party
in writing of any matter or thing of which it becomes aware which is or may be a
breach of or inconsistent with any of the Warranties or other representations
made by any Party or their Representatives.
 
7.9  
Continuing obligations

 
The obligations under this clause 7 are continuing obligations and are to remain
in full force and effect until all of the monies or obligations for which the
Seller and/or the Buyer (as the case may be) are or may become liable under this
agreement have been paid, satisfied or performed.
 
The Warranties shall not be extinguished or affected by Completion.
 
 
19

--------------------------------------------------------------------------------

 
 
8  
Limitations of Liability

 
8.1  
Notice of Claims

 
If a Party becomes aware of any matter or circumstance that may give rise to a
Claim under or in relation to or arising out of this agreement, including a
breach of a Warranty:
 
(1)  
that Party must as soon as reasonably practicable give notice of the Claim to
the other Party; and

 
(2)  
the notice must contain:

 
(a)  
the facts, matters or circumstances that may give rise to the Claim;

 
(b)  
if it is alleged that the facts, matters or circumstances referred to in
sub-clause 8.1(2)(a) constitute a breach of this agreement, including a breach
of a Warranty, the basis for that allegation; and

 
(c)  
an estimate of the amount of the Loss, if any and quantifiable, arising out of
or resulting from the Claim or the facts, matters or circumstances that may give
rise to the Claim.

 
8.2  
Third party Claims

 
If the matter or circumstance that may give rise to a Claim against a Party
under or in relation to or arising out of this agreement, including a breach of
a Warranty, is a result of or in connection with a Claim by, or liability to, a
third party (“Third Party Claim”) then:
 
(1)  
the Party bringing the Claim (“Claimant”) must as soon as reasonably practicable
give notice of the Third Party Claim to the other Party (the “Non-Claimant
Party”);

 
(2)  
the notice must contain:

 
(a)  
the facts, matters or circumstances that may give rise to the Third Party Claim;

 
(b)  
if the Third Party Claim alleges that the facts, matters or circumstances
referred to in sub-clause (a) constitute a breach of this agreement including a
breach of a Warranty,the basis for that allegation; and

 
(c)  
an estimate of the amount of the Loss, if any and quantifiable, arising out of
or resulting from the Third Party Claim or the facts, matters or circumstances
that may give rise to the same;

 
(3)  
at the expense and direction of the Non-Claimant Party, the Claimant must
either:

 
(a)  
take such Action (including legal proceedings or making claims under any
insurance policies) as the Non-Claimant Party may require to avoid, dispute,
resist, defend, appeal, compromise or mitigate the Claim; or

 
 
20

--------------------------------------------------------------------------------

 
 
(b)  
offer the Non-Claimant Party the option to assume defence of the Claim;

 
(4)  
the Claimant must not settle, make any admission of liability or compromise any
Third Party Claim, or any matter which gives or may give rise to a Third Party
Claim, without the prior consent of the Non-Claimant Party which consent may not
be unreasonably withheld or delayed.

 
8.3  
Consideration of Claims

 
The Party who has received a notice under clause 8.1 or clause 8.2 in respect of
a Claim from the other Party must within 30 Business Days of receipt of such
indicate by writing whether it admits or denies the Claim (in whole or in part)
(or, in the case of Third Party Claims, whether it exercises the option in
clause 8.2(3)(b)).
 
8.4  
Defence of Claims

 
If a Party exercises the option in clause 8.2(3)(b), then:
 
(1)  
the Claimant agrees to co-operate and do all things reasonably requested by the
Non-Claimant Party in respect of the Claim at the expense of the Non-Claimant
Party;

 
(2)  
the Non-Claimant Party agrees, at its own expense, to defend the Claim subject
to the Non-Claimant Party providing indemnities reasonably satisfactory to the
Claimant for costs, expenses and other liabilities arising from the conduct of
such defence;

 
(3)  
the Non-Claimant Party may settle or compromise the Claim with the consent of
the Claimant, such consent not to be unreasonably withheld; and

 
(4)  
the Non-Claimant Party agrees to consult with the Claimant in relation to the
conduct of the Claim and not take or persist in any course that might reasonably
be regarded as harmful to the goodwill, reputation, affairs or operation of the
Non-Claimant Party and/or the Claimant.

 
8.5  
Party not liable

 
A Party (“Claiming Party”) is not liable to the other Party (“Non-Claiming
Party”) for any Claimunder or in relation to or arising out of this agreement
including a breach of a Warranty:
 
(1)  
if the Claiming Party has failed to comply with clause 8.1 or clause 8.2 as the
case may be;

 
(2)  
if the Claim is as a result of or in consequence of any voluntary act, omission,
transaction or arrangement of or on behalf of the Claiming Party after
Completion;

 
(3)  
if the Claim is as a result of or in respect of any legislation not in force at
the date of this agreement (including legislation which takes effect
retrospectively);

 
 
21

--------------------------------------------------------------------------------

 
 
(4)  
to the extent that the Claim arises or is increased as a result only of an
increase in the rates, method of calculation or scope of taxation after
Completion;

 
(5)  
to the extent that the Claim arises or is increased as a result of any change in
accounting standards after Completion;

 
(6)  
if the Claim arises or is increased as a result of action taken or not taken by
the Non-Claiming Party after consultation with and the prior written approval of
the Claiming Party made with specific reference to this agreement; or

 
(7)  
if the Claim is based on a matter fairly and clearly disclosed in the Seller
Disclosure Materials.

 
8.6  
Recovery

 
Where the Claiming Party is or is likely to be entitled to recover from some
other person any sum in respect of any matter or event which could give rise to
a Claim (“Recovered Sum”), and if so required by the Non-Claiming Party, the
Claiming Party will, at the Non-Claiming Party’s expense:
 
(1)  
take all reasonable steps to recover that sum before making the Claim;

 
(2)  
keep the Non-Claiming Party at all times fully and promptly informed of the
conduct of such recovery; and

 
(3)  
reduce the amount of the Claim by the amount of the Recovered Sum less the
amount of costs and expenses incurred in connection with the recovery.

 
If the recovery is delayed until after the Claim has been paid by Non-Claiming
Party to the Claiming Party, the Recovered Sum will be paid to the Non-Claiming
Party.
 
8.7  
Time limit on Claim

 
(a)  
A Party may not make any Warranty Claim under this agreement or any other Claim
under this agreement unless reasonable details of the Claim have been notified
to the other Party in accordance with clause 8.1 or clause 8.2within 6 months
from the Completion Date.

 
(b)  
A Claim (whether a Warranty Claim or any other Claim under this agreement) will
not be enforceable against a Party and is to be taken for all purposes to have
been withdrawn unless any legal proceedings in connection with the Claim are
commenced within 3 months after written notice of the Claim is served on such
Party in accordance with clause 8.1 or clause 8.2.

 
(c)  
None of the limitations contained in this clause 8.7shall apply to Claims
arising by reason of fraud or deliberate concealment.

 
8.8  
Minimum amount of Claim

 
A Party may not make any Claim under this agreement including for a breach of
Warrantyif the amount of the Claim is less than US$250,000.
 
 
22

--------------------------------------------------------------------------------

 
 
8.9  
Maximum Liability

 
A Party’s total liability for loss or damage of any kind however caused, in
contract, tort, (including negligence), under any statute or otherwise from or
relating in any way to this agreement or its subject matter is limited in
aggregate for any and all Claims (including, for the avoidance of doubt, any and
all Warranty Claims)to one-half of the Consideration.
 
8.10  
Insured Claim or loss

 
The Non-Claiming Party will not be liable for any Claim under or in relation to
or arising out of this agreement including a breach of a Warranty unless the
Non-Claiming Party has been given a reasonable opportunity to make a Claim under
any insurance policy held by the Non-Claiming Party which may cover that Claim
and that Claim has been denied in whole or in part by the relevant insurer.  If
the Claiming Party has still incurred some damage or Loss, that remaining amount
will be the amount of the Claimant Party’s Loss for the purposes of this
agreement.
 
8.11  
Act or omission after Completion

 
The Non-Claiming Party’s liability to the Claiming Party for loss or damage of
any kind in contract, tort (including negligence), under any statute or in
relation to or arising out of this agreement including a breach of a Warranty
will be reduced to the extent that the Claim arises or is increased as a direct
result of or is caused directly by any gross negligent or wilful act or omission
after Completion by the Claiming Party.
 
8.12  
Later recoveries

 
If, after the Non-Claiming Party has made a payment to the Claiming Party
pursuant to a Claim under or in relation to or arising out of this agreement,
including a breach of a Warranty, the Claiming Party receives a payment or
benefit from a Person other than the Non-Claiming Party in relation to the fact,
matter or circumstance to which the Claim related, then the Claiming Party must
repay to the Non-Claiming Party the amount received from the Non-Claiming Party
or, if less, the amount of the payment or benefit which was received by the
Claiming Party  (as the case may be).
 
8.13  
Obligation to mitigate

 
Nothing in this clause 8 in any way restricts or limits the general obligation
at Law of the Claiming Party to mitigate any Loss or damage which it may incur
in consequence of any breach by the Non-Claiming Party of the terms of this
agreement, including a breach of a Warranty.
 
8.14  
Tax benefit

 
In calculating the Liability of the Non-Claiming Party for a Claim arising
under, in relation to or arising out of this agreement, including a breach of
any Warranty, any tax benefit or reduction received by the Claiming Party as a
result of the loss or damage arising from that breach must be taken into
account.
 
9  
Default

 
9.1  
Failure by a Party to Complete

 
If a Party does not Complete and/or fails or is unable to comply with any of its
obligations specified in clause 5 (other than as a result of default by the
other Party), the non-defaulting Party may:
 
 
23

--------------------------------------------------------------------------------

 
 
(1)  
without prejudice to any other rights or remedies under this agreement or under
the Law, give the defaulting Party notice requiring it to Complete within 7 days
(or such longer period as the Parties may agree in writing) of receipt of the
notice in which case, the provisions of clause 5 shall apply to any Completion
as so deferred by the operation of this clause 9.1; or

 
(2)  
provided there has been no material failure to comply with the obligations,
proceed to Completion so far as practicable; or

 
(3)  
choose either to proceed for specific performance or terminate this
agreement.  In either case, the non-defaulting Party may seek damages for the
default.

 
9.2  
Effect of termination

 
If this agreement is terminated under clause 9.1(3) then, in addition to any
other rights, powers or remedies provided by Law:
 
(1)  
subject to clause 9.2(2) below, each Party is released from its obligations
under this agreement other than in relation to clauses 1, and 10 to 15
(inclusive);

 
(2)  
each Party retains the rights it has against any other Party in connection with
any breach or Claim that has arisen before termination or as a consequence of
termination;

 
(3)  
the Buyer must return to the Seller all documents and other materials in any
medium in its possession, power or control which contain any Confidential
Information relating to the Seller,the Seller Group, the Project or the Project
Business.

 
10  
Confidential Information

 
10.1  
Confidential Information

 
No Confidential Information may be disclosed or used by the Receiving Party to
any person except:
 
(1)  
to Representatives of the Receiving Party or its Related Parties requiring the
information for the purposes of this agreement;

 
(2)  
with the prior written approval of the Disclosing Party;

 
(3)  
if the Receiving Party is required to do so by Law, a stock or securities
exchange or any Government Agency having jurisdiction over the Receiving Party;

 
(4)  
if the Receiving Party is required to do so in connection with legal, judicial,
arbitration or other similar proceedings relating to or arising out of this
agreement; or

 
(5)  
if the disclosure is required to enable the Receiving Party to enforce its
rights under this agreement or to vest the full benefit of this agreement to the
Receiving Party, only to the extent and to such persons as may be necessary
therefor.

 
 
24

--------------------------------------------------------------------------------

 
 
10.2  
Disclosure of Confidential Information

 

 
If the Receiving Party discloses information under clauses 10.1(1), 10.1(2) or
10.1(5), the Receiving Party must use its reasonable endeavours to ensure that
recipients of the Confidential Information do not disclose the Confidential
Information.

 
10.3  
Use of Confidential Information
 
Subject to clause 10.1, prior to Completion, no Party may use any Confidential
Information except for the purpose of performing its obligations under this
agreement.

 
10.4  
Excluded Information
 
Clauses 10.1, 10.2 and 10.3 do not apply to Excluded Information.

 
10.5  
Delivery of materials
 
Prior to Completion, the Receiving Party must, on the request of the Disclosing
Party, immediately deliver to the Disclosing Party or otherwise destroy all
documents or other materials containing or referring to Confidential Information
of the Disclosing Party, which are:

 
(1)  
in the Receiving Party’s possession, power or control; or

 
(2)  
in the possession, power or control of persons who have received Confidential
Information under clauses 10.1(1) or 10.1(2).

 
10.6  
Survival of termination
 
This clause 10 will survive termination of this agreement.

 

--------------------------------------------------------------------------------

11  
Announcements

 
11.1  
Public announcements
 
Subject to clause 11.2 no Party may, before or after Completion, make or send a
public announcement, communication or circular concerning the transactions
referred to in this agreement unless it has first obtained the written consent
of the other Party which consent is not to be unreasonably withheld or delayed.

 
11.2  
Public announcements required by Law
 
Clauses 10.1 and 11.1 do not apply to a public announcement, communication or
circular required by Law or a regulation of a stock or securities exchange,
provided, however the Disclosing Party shall provide the other Party reasonable
opportunity to review such announcement prior to its release.

 

--------------------------------------------------------------------------------

12  
Costs and stamp duty

 
12.1  
Legal costs

 
(1)  
The Seller and the Buyer agree to, and shall be responsible to, pay their own
legal and other costs and expenses incurred in connection with the negotiation,
preparation, execution and completion of this agreement and other related
documentation, except otherwise stated in this agreement.

 
(2)  
The costs and expenses incurred in connection with preparation, execution and
lodgement of the instrument of transfer and the registration of the Sale Share
under the Buyer’s name shall be exclusively borne by the Buyer.

 
 
25

--------------------------------------------------------------------------------

 
 
12.2  
Stamp duty
 
All stamp duty (including fines and penalties) chargeable, payable or assessed
in relation to this agreement and the transfer of the Sale Share to the Buyer,
if applicable shall be borne by the Parties in equal shares.

 

--------------------------------------------------------------------------------

13  
Notices and other communications

 
13.1  
Form - all communications
 
Unless expressly stated otherwise in this agreement, all notices, certificates,
consents, approvals, waivers and other communications in connection with this
agreement (“Communications”) must be:

 
(1)  
in writing;

 
(2)  
in English or accompanied by a certified translation into English;

 
(3)  
signed by the sender (if an individual) or an Authorised Officer of the sender;
and

 
(4)  
marked for the attention of the person identified in the Details or, if the
recipient has notified otherwise, then marked for attention in the way last
notified.

 
13.2  
Form - communications sent by email
 
Communications sent by email need not be marked for attention in the way stated
in clause 13.1. However, the email must state the first and last name of the
sender.
 
Communications sent by email are taken to be signed by the named sender.

 
13.3  
Delivery
 
Communications must be either:

 
(1)  
left at the address set out or referred to in the Details;

 
(2)  
sent by prepaid registered post (airmail if appropriate) to the address set out
or referred to in the Details;

 
(3)  
sent by fax to the fax number set out or referred to in the Details;

 
(4)  
sent by email to the address set out or referred to in the Details; or

 
(5)  
given in any other way permitted by Law.

 

 
However, if the intended recipient has notified a changed address, fax number or
email address then the Communication must be to that address, fax number or
email address.

 
 
26

--------------------------------------------------------------------------------

 
 
13.4  
When effective
 
Communications take effect from the time they are received or taken to be
received under clause 13.5 (whichever happens first) unless a later time is
specified or agreed by the Parties.

 
13.5  
When taken to be received
 
Communications are taken to be received:

 
(1)  
if delivered personally, on delivery;

 
(2)  
if sent by post, three days after posting (or seven days after posting if sent
from one country to another);

 
(3)  
if sent by fax, at the time shown in the transmission report produced by the
relevant fax as the time that the whole fax was sent successfully to the fax
number of the recipient; or

 
(4)  
if sent by email, when the sender receives a message confirming delivery.

 
13.6  
Receipt outside business hours
 
Despite clauses 13.4 and 13.5, if Communications are received or taken to be
received under clause 13.5 after 5.30pm in the place of receipt or on a
non-Business Day, they are taken to be received at 9.00am on the next Business
Day and take effect from that time unless a later time is specified or agreed by
the Parties.

 

--------------------------------------------------------------------------------

14  
Miscellaneous

 
14.1  
Discretion in exercising rights
 
A Party may exercise a right or remedy or give or refuse its consent in any way
it considers appropriate (including by imposing conditions), unless this
agreement expressly states otherwise.

 
14.2  
Partial exercising of rights
 
If a Party does not exercise a right or remedy fully or at a given time, the
Party may still exercise it later. No delay or failure by a Party to exercise or
enforce (in whole or in part) any right provided by this agreement or by Law
shall operate as a release or waiver, or in any way limit that Party’s ability
to further exercise or enforce that, or any other right.

 
14.3  
No liability for loss
 
A Party is not liable for Loss caused to the other Party by the exercise or
attempted exercise of, failure to exercise by the first-mentioned Party, or
delay in exercising a right or remedy available to it under this agreement.

 
14.4  
Treatment of withholding and deductions
 
If any Party is required by any applicable law to make any deduction by way of
withholdings, set-offs or counterclaims from any amount payable to the other
Party under this agreement, then the amount so payable by the paying Party shall
be increased to the extent necessary to ensure that, after the making of that
payment, the receiving Party receives and retains (free from any liability in
respect of that deduction) a net amount equal to the amount which it would have
received and so retained had no such withholding, set-offs or counterclaims been
made.

 
 
27

--------------------------------------------------------------------------------

 
 
14.5  
Approvals and consents
 
By giving its approval or consent a Party does not make or give any warranty or
representation as to any circumstance relating to the subject matter of the
consent or approval.

 
14.6  
Conflict of interest
 
The Parties’ rights and remedies under this agreement may be exercised even if
it involves a conflict of duty or a Party has a personal interest in their
exercise.

 
14.7  
Remedies cumulative
 
The rights and remedies provided in this agreement are in addition to other
rights and remedies given by Law independently of this agreement.

 
14.8  
Rights and obligations are unaffected
 
Rights given to the Parties under this agreement and the Parties’ liabilities
under it are not affected by anything which might otherwise affect them by Law.

 
14.9  
Amendment
 
No variation or waiver of, or any consent to any departure by a Party from, a
provision of this agreement is of any force or effect unless it is confirmed in
writing signed by the Parties and then that variation, waiver or consent is
effective only to the extent for which it is made or given.

 
14.10  
Waiver
 
The failure, delay, relaxation or indulgence on the part of any Party in
exercising any power or right conferred upon that party by this agreement does
not operate as a waiver of that power or right, nor does any single exercise of
any power or right preclude any other or further exercise of it or the exercise
of any other power or right under this agreement.

 
14.11  
No merger
 
The Warranties and undertakings in this agreement do not merge and are not
extinguished on Completion and will survive after Completion.

 
14.12  
Further steps
 
Each Party agrees, at its own expense, to do anything the other Party asks (such
as obtaining consents, signing and producing documents and getting documents
completed and signed) as may be necessary or desirable to give full benefit and
effect to the provisions of this agreement and the transactions contemplated by
it.
 
Where any obligation pursuant to this agreement is expressed to be undertaken or
assumed by any Party, such obligation shall be construed as requiring the Party
concerned to exercise all rights and powers of control over the affairs of any
other Person which that Party is able to exercise (whether directly or
indirectly) in order to secure performance of such obligation.

 
14.13  
Time of the essence
 
Time is of the essence in this agreement in respect of any date, times or period
determined under this agreement and as regards any date, time and period which
may be substituted for them in accordance with this agreement or by agreement in
writing between the Parties.

 
 
28

--------------------------------------------------------------------------------

 
 
14.14  
Entire agreement

 
(1)  
So far as is permitted by Law, this agreement constitutes the entire agreement
of the Parties about its subject matter and supersedes all previous written or
oral agreements, understandings and negotiations on that subject matter,
including the term sheet dated 12 July 2012 signed by the Seller and the Buyer.

 
(2)  
Each of the Parties acknowledges and agrees that it has not entered into this
agreement in reliance on any statement or representation of any person (whether
a party to this agreement or not) other than as expressly incorporated in this
agreement and the documents referred to or incorporated in this agreement.

 
(3)  
Without limiting the generality of the foregoing, each of the Parties
irrevocably and unconditionally waives any right or remedy it may have to claim
damages and/or to rescind this agreement by reason of any misrepresentation
(other than a fraudulent misrepresentation) having been made to it by any person
(whether party to this agreement or not) and upon which it has relied in
entering into this agreement.

 
(4)  
Each of the Parties acknowledges and agrees that the only cause of action
available to it under the terms of this agreement and the documents referred to
or incorporated in this agreement shall be for breach of contract.

 
(5)  
Nothing contained in this agreement or in any other document referred to or
incorporated in it shall be read or construed as excluding any liability or
remedy as a result of fraud.

 
14.15  
Severability
 
If the whole of any part of a provision of this agreement is void, unenforceable
or illegal in a jurisdiction, then such provision shall, as to such
jurisdiction, (so far as it is invalid, illegal or unenforceable) be ineffective
to the extent of such invalidity, illegality or unenforceability without
invalidating any of the remaining provisions of this agreement, and any such
invalidity, illegality or unenforceability in any jurisdiction shall (to the
full extent permitted by law) not invalidate or render unenforceable such
provision in any other jurisdiction.  This clause has no effect if the severance
alters the basic nature of this agreement or is contrary to public policy.

 
14.16  
Knowledge and belief
 
Subject to clause 7.5, any statement made by a Party on the basis of its
knowledge, information, belief or awareness, is made on the basis that the Party
has, in order to establish that the statement is accurate and not misleading in
any material respect, made all reasonable enquiries of its officers, managers
and employees who could reasonably be expected to have information relevant to
matters to which the statement relates.

 
14.17  
Good faith
 
All transactions entered into between the Parties under this agreement shall be
conducted in good faith and on the basis set out or referred to in this
agreement or, if not provided for in this agreement, as may be agreed by the
Parties and, in the absence of such agreement, on an arm's length basis. Each
Party shall at all times act in good faith towards the other Party and shall use
all reasonable endeavours to ensure that this agreement is observed. Each Party
shall do all things necessary to achieve compliance with this clause 14.17.

 
 
29

--------------------------------------------------------------------------------

 
 
14.18  
Specific Performance
 
Without prejudice to any other rights or remedies which a Party may have under
this agreement, the Parties acknowledge and agree that damages may not be an
adequate remedy for any breach of this agreement and the remedies of injunction,
specific performance and other non-monetary remedies (in addition to damages) as
permitted by Law are appropriate for any threatened or actual breach of any
provision of this agreement and no proof of damages shall be necessary for the
enforcement of rights under this agreement.

 
14.19  
Counterparts
 
This agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which when executed and delivered
shall be an original, but all of the counterparts shall together constitute one
and the same instrument. A Party may execute this agreement on a facsimile or
PDF copy counterpart and deliver its signature by facsimile or email (as the
case may be). A facsimile or PDF copy counterpart sent by facsimile machine or
email (as the case may be) (a) must be treated as an original counterpart, (b)
is sufficient evidence of the execution of the original and delivery of the
counterpart, and (c) may be produced in evidence for all purposes in place of
the original.

 

--------------------------------------------------------------------------------

15  
Governing Law and jurisdiction

 
15.1  
Governing Law
 
This agreement shall be governed and construed in accordance with the laws of
Hong Kong.

 
15.2  
Arbitration

 
 
 (a)
Any Action arising out of or in connection with this agreement, including the
breach, termination or invalidity of this agreement, shall be referred to and
finally resolved by arbitration in Hong Kong under the Hong Kong International
Arbitration Centre Administered Arbitration Rules in force when the Notice of
Arbitration is submitted in accordance with these Rules. The number of
arbitrators shall be one.

 
 
30

--------------------------------------------------------------------------------

 
 
 
(b)
The seat of arbitration shall be Hong Kong. The language to be used in the
arbitral proceedings shall be English. The decision of the arbitrators shall be
final and binding. The Parties hereby exclude any right of appeal to any court
which might otherwise have jurisdiction in the matter. The foregoing shall not
preclude any Party from seeking interim relief or orders for interim
preservation in any court of competent jurisdiction, at any time before and
after the arbitration tribunal has been appointed, up until the arbitration
tribunal has made its final award.  Any such application to court shall not
demonstrate an intention to act inconsistently in any way with the agreement to
settle disputes by arbitration set out in this clause 15.2.

 
 
(c)
The Parties agree that any arbitration award rendered in accordance with the
provisions of this clause 15 may be enforced by any court having jurisdiction
over the Parties or over the Parties’ assets wherever the same may be located.

 
 
(d)
Each Party hereby warrants and agrees that it will not be entitled to claim for
itself or any of its assets immunity from suit, execution, attachment or legal
process and hereby waives any right it may have to make any such claim.  The
parties hereby exclude any right of appeal to any court which might otherwise
have jurisdiction in the matter.

 

--------------------------------------------------------------------------------

16  
Supervening legislation
 
Any present or future legislation which operates to vary the obligations of a
Party in connection with this agreement with the result that another Party’s
rights, powers or remedies are adversely affected (including, by way of delay or
postponement) is excluded except to the extent that its exclusion is prohibited
or rendered ineffective by Law.

 
DULY EXECUTED as an agreement by the Parties or their Authorised Officer on the
day and year written on the signing page.

 
31

--------------------------------------------------------------------------------

 

Schedule 1 – Seller Warranties
 
The Seller represents and warrants to the Buyer that each of the following
statements is correct and not misleading in any material respect on the date of
this agreement and will be correct and not misleading as at the Completion Date
as if made on that date:



--------------------------------------------------------------------------------

1
The Seller Group

 
1.1  
Seller Group
 
The shareholding structure of the Seller Group set out in Schedule 3 is accurate
in all material aspects.
 
The details of the Seller Group Companies set out in Schedule 4 is accurate in
all material aspects.

 
1.2  
Incorporation
 
Each Seller Group Company is validly incorporated and duly registered under the
laws of its jurisdiction of incorporation.

 
1.3  
Power
 
Each of the Seller Group Companies has all power and authority to own its
properties and assets and to carry on its activities as they are now being
conducted and as presently proposed to be conducted. To the best of the Seller’s
knowledge, no person has made a Claim to be entitled to an Encumbrance affecting
any material assets owned by a Seller Group Company.

 
1.4  
Solvency
 
None of the Seller Group Companies is insolvent or, so far as the Seller is
aware, unable to pay its debts as they fall due.
 
There are no proceedings in relation to any compromise or arrangement with
creditors or any winding up, bankruptcy or insolvency proceedings concerning any
Seller Group Companies and no events have occurred which would justify such
proceedings.
 
No order has been made or petition presented or resolution passed for the
bankruptcy, winding up, liquidation or dissolution of any Seller Group Company
and no distress, injunction, demand, execution or other process has been levied
on the Seller Group or the Seller Group’s assets.
 
There is no any receivership of the whole or any part of the undertaking or
assets of any Seller Group Companies.

 
1.5  
PRC registrations
 
PAPL SX is registered to conduct business of “CBM exploration in Zijinshan area,
Lin prefecture, Shanxi province” in the Shanxi Province of the PRC and has
registered the Representative Office in Beijing.

 
 
32

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

2  
Shares and the Interests

 
2.1  
Proportion of capital
 
The Sale Share comprises 100% of the issued and outstanding capital of PAPL and
is fully paid.

 
2.2  
Title

 
(a)  
The Seller is the sole exclusive and rightful owner of the Sale Share. The Sale
Share was allotted and issued in accordance with the constitutional documents of
PAPL.

 
(b)  
The Seller is the exclusive and rightful owner and is therefore entitled to sell
and transfer or procure the sale and transfer, against payment in full thereof,
of the full legal and beneficial ownership of the Sale Share to the Buyer, with
all rights attaching thereto, according to the Law and on the terms set out in
this agreement.

 
2.3  
No Encumbrances
 
There are no Encumbrances over the Sale Share.

 
2.4  
No restriction
 
Subject to fulfilment of the Conditions Precedent, there is no restriction on
the transfer of the Sale Share to the Buyer. The Seller has the right, power and
authority to sell and transfer the Sale Share with all rights now and hereafter
attaching thereto, including the right to all dividends hereafter paid (in the
case of Sale Share), declared or made in respect thereof, without the approval
or consent of any other party.

 
2.5  
Consents
 
Subject to fulfilment of the Conditions Precedent, the Seller has obtained all
consents necessary and conducted all necessary filings or registration or any
other requirement of any Government Agency to enable it to transfer the Sale
Share to the Buyer.

 

--------------------------------------------------------------------------------

3
Power and authority

 
3.1  
Authority
 
The Seller has obtained all corporate authorisations and other governmental,
statutory, regulatory or other consents, license or authorisations required to
empower it to enter into and perform its obligations under this agreement where
failure to obtain them would adversely affect to a material extent its ability
to enter into or perform its obligations under this agreement.

 
3.2  
Binding obligations
 
This agreement when executed by each of the Parties to it shall constitute
legal, valid and binding obligations of the Seller, enforceable against it in
accordance with its terms.

 
3.3  
No impediment
 
The execution by the Seller of, and performance by the Seller of its obligations
under this agreement does not breach in any aspect any provision of any
applicable Law or any Encumbrance or document which is binding on the Seller and
does not result in any material breach of any obligations (including any
statutory, contracted or fiduciary obligations) or material default under any
agreement or undertaking to which the Seller is a party or is bound.

 
 
33

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

4  
Accounts

 
4.1  
Seller Accounts
 
The Seller Accounts:

 
(a)  
were prepared in accordance with applicable Laws, generally accepted accounting
principles, standards and generally accepted accounting practice generally
accepted in the United States of America (U.S. GAAP) and commonly adopted by
companies carrying on businesses similar in all material respects to that
carried on by the Seller Group in preparing management accounts (“Standards”)
and on a basis consistent with that adopted in preparing the audited accounts
for the one financial year immediately preceding the financial year to which the
Accounts relate;

 
(b)  
fairly present each of the financial position and the performance of the Seller
Group for the financial period ended on the Accounts Date and the Latest
Accounts Date;

 
(c)  
fairly present in all material respects the state and affairs of the Seller
Group Companies to which they relate and its or their material assets and
material liabilities on the relevant accounts date;

 
(d)  
are not affected by any unusual, exceptional, extraordinary or non-recurring
items which are not disclosed therein, to the extent disclosure is required by
the relevant Standards.

 
4.2  
Position since the Latest Accounts Date
 
Since the Latest Accounts Date, each of the Seller Group Companies has been
operated in the ordinary course in all material respects and (save for
transactions contemplated under this agreement), no Seller Group Company has:

 
(a)  
disposed of any of its materials assets except in the ordinary and normal course
of business at the fair market values of the assets concerned;

 
(b)  
declared made or paid any dividend or made any other distribution out of
profits, reserves or capital except as provided in the Seller Accounts; or

 
(c)  
issued or agreed to issue any share or loan capital.

 
 
34

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

5
Assets
 
All material assets included in Seller Accounts or acquired by the Seller Group
or which have otherwise arisen since the Latest Accounts Date, other than any
assets disposed of or realised in the ordinary and usual course of business:

 



(a)  
are legally and beneficially owned by the Seller Group free from any
Encumbrances; and

 
(b)  
are in the possession or under the control of the Seller Group.

 

--------------------------------------------------------------------------------

6  
Litigation

 
6.1  
Current Litigation and investigations
 
None of the Seller Group Companies is a party to or the subject of any Action or
arbitration proceedings which, if adversely determined, may have a Material
Adverse Effect on the Seller Group and there are no unfulfilled or unsatisfied
judgments or court orders against the Seller Group.

 
6.2  
Pending, threatened or anticipated Actions
 
So far as the Seller is aware, there is no Action threatened or anticipated
against any of the Seller Group Companies which, if decided against them, may
have a Material Adverse Effect on the Seller Group and/or its assets. None of
the Seller Group Companies have received any written notice of any law suits
which are pending or threatened against it.

 

--------------------------------------------------------------------------------

7
Tax and Duty

 
7.1  
Taxes paid
 
To the best of the Seller’s knowledge, all Taxes, levies, assessments,
contributions, fees, rates, duties, and other governmental or municipal charges
or impositions (other than those which may be still paid without penalty or
interest) for which the Seller Group Companies are liable, including any penalty
or interest, have been paid insofar as such is ought to be paid prior to or on
the date of this agreement. 
 
The Seller is not aware of any pending or threatened tax or duty audit relating
to any Seller Group Companies.

 
7.2  
No tax disputes
 
None of the Seller Group Companies is in dispute with any tax authority and no
such dispute is pending or threatened. No act or transaction has been effected
in consequence of which any Seller Group Company is or may be held liable for
any tax primarily chargeable against some other person.

 
 
35

--------------------------------------------------------------------------------

 
 
Schedule 2 – Buyer Warranties
 
The Buyer represents and warrants to the Seller that each of the following
statements is correct and not misleading in any material respect on the date of
this agreement and will be correct and not misleading as at the Completion Date
as if made on each of those dates:

 

--------------------------------------------------------------------------------

1  
The Group

 
1.1  
Buyer Group
 
The shareholding structure of the Buyer Group set out in Schedule 5 is accurate
in all material aspects.
 
The details of the Seller Group Companies set out in Schedule 6 is accurate in
all material aspects.

 
1.2  
Incorporation
 
Each Buyer Group Company is validly incorporated in all applicable
jurisdictions.

 
1.3  
Power
 
Each of the Buyer Group Companies are duly organised, validly existing and in
good standing under, and by virtue of, the Laws and has all power and authority
to own its properties and assets and to carry on its activities as they are now
being conducted and as presently proposed to be conducted.

 
1.4  
Compliance with constituent documents
 
The affairs of each of the Buyer Group Companies are being conducted in
accordance with its articles of association and all other constitutional
documents, if any.

 
1.5  
Good standing
 
To the best of the Buyer’s knowledge, all corporate or other documents required
to be filed or registered in respect of the Buyer Group with the relevant
authorities have been duly filed.
 
The Buyer Group has not received any written notice that it is subject to any
material investigation or enquiry by any Government Agency or under any
statutory provision, which if adversely determined, may have a Material Adverse
Effect on the Buyer Group.
 
To the best of the Buyer’s knowledge, each of the Buyer Group Companies has not
itself or vicariously committed any breach of any statutory provision, order,
by-law or regulation binding upon it or of any provision of its Constitution or
any deed, agreement or license to which it is a party or of any covenant,
mortgage, charge of debenture given by it which will have a Material Adverse
Effect on the Buyer Group.

 
1.6  
Solvency
 
No order has been made or petition presented or resolution passed for the
bankruptcy, winding up, liquidation or dissolution of any Buyer Group Company
and no distress, injunction, demand, execution or other process has been levied
on the Buyer Group’s assets.
 
There is no any receivership of the whole or any part of the undertaking or
assets of any Buyer Group Companies.

 
 
36

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2  
Shares and the Interests

 
2.1  
Proportion of capital

 
(a)  
The Buyer has an issued share
of 243,025,883 ordinary Shares as at t
he date of this agreement.

 
(b)  
The Consideration Shares comprise approximately 4% of the issued and outstanding
capital of the Buyer as at the date of this agreement.

 
(c)  
As at the date of this agreement, no Persons, firm or corporation has any
agreement or option, or right or privilege (whether pre-emptive or contractual)
capable of becoming an agreement or option, for the purchase from the Buyer
Group of any unissued Shares of the Buyer Group.

 
2.2  
Title
 
Each Buyer Group Company has complied in all material respects with all legal
requirements relating to the issue of its shares including (but without
prejudice to the generality of the foregoing) duly registering such shares and
duly registering the relevant share issuance decision and share issuance report
on the results of the share issuance and so far as the Buyer is aware there
exist no lawful grounds for contesting the issue of the respective shares.

 
2.3  
Issue of the Consideration Shares
 
The Consideration Shares will be allotted and issued in accordance with the
constitutional documents of the Buyer and all relevant Laws.
 
The issuance of the Consideration Shares will not result in a violation or
breach of, require any consent to be obtained under or give rise to any
termination rights under any provision of:

 
(a)  
its or any of its subsidiary’s constitution, articles, by-laws or other
governing documents,

 
(b)  
any material agreement or material understanding with any Person holding an
ownership interest in any subsidiary of the Buyer Group;

 
(c)  
any applicable Law, regulation, order, judgment or decree, or any policy of any
Government Agency; or

 
(d)  
any material contract or material license, franchise or permit to which the
Buyer Group is bound or is subject

 
 
When issued in the manner contemplated in this agreement, the Consideration
Shares, on the basis that such may be distributed to shareholders of the Seller,
will be duly and validly authorized and credited as fully paid ordinary shares,
ranking pari passu with the Buyer’s existing ordinary Shares (including, in
respect of all dividends declared or paid subsequent to Completion and in all
other respects carry the same rights), and will be free of all liens, charges
and Encumbrances, and will be freely tradeable on the ASX.

 
 
37

--------------------------------------------------------------------------------

 
 
2.4  
No Encumbrances
 
There will be no Encumbrances over the Consideration Shares when such shares are
issued, allotted and registered in the name of the Seller.

 
2.5  
No restriction
 
Subject to fulfilment of the Conditions Precedent, there is no restriction on
the issue and allotment of the Consideration Shares to the Seller.

 
2.6  
Consents
 
Subject to fulfilment of the Conditions Precedent, the Buyer has obtained all
consents necessary and conducted all necessary filings or registration or any
other requirement of any Government Agency to enable it to issue and allot the
Consideration Shares to the Seller.

 
2.7  
No breach
 
The issue and allotment of the Consideration Shares does not breach any
obligation or agreement binding on the Buyer.

 
2.8  
No commitment for further allotment
 
As at the date of this agreement, there is no agreement or commitment
outstanding which calls for the allotment or issue of, or accords to any person
the right to call for the allotment or issue of, any shares or securities in or
debentures of or capital in the Buyer Group, other than those arising under the
Consideration Shares contemplated under this agreement.

 

--------------------------------------------------------------------------------

3  
Power and authority

 
3.1  
Authority
 
The board of directors of the Buyer have duly adopted all resolutions necessary
to authorise the execution and performance of their respective obligations under
this agreement.

 
3.2  
Power
 
Subject to fulfilment of the Conditions Precedent, the Buyer has the full power,
without any further consent of any other person, to enter into and perform their
respective obligations under this agreement.

 
3.3  
Binding obligations
 
This agreement when executed by each of the Parties to it shall constitute
legal, valid and binding obligations of the Buyer enforceable against each of
them in accordance with its terms.

 
 
3.4  
No impediment
 
The execution by the Buyer of, and performance by the Buyer of its obligations
under this agreement does not breach in any aspect any provision of any
applicable Law or any Encumbrance or document which is binding on the Buyer
(including any shareholders agreement, mortgage, contract or other undertaking
or instrument) and does not result in any material breach of any obligations
(including any statutory, contracted or fiduciary obligations) or material
default under any agreement or undertaking to which the Buyer is a party or is
bound.

 
 
38

--------------------------------------------------------------------------------

 
 
4  
Compliance with legal requirements

 
4.1  
No breach of constitutional documents or the Law
 
None of the Buyer Group Companies have done, caused to be done, or is aware of
anything which would or could constitute, a material breach of its
constitutional documents and/or any applicable Laws and regulations and which
may have a Material Adverse Effect on the Buyer Group.
 
The Buyer has filed and/or published, as the case may be, all reports,
schedules, forms, statements and other documents required to be filed or
published by it under the Listing Rules and the Securities Laws.  No such filing
or publication included any untrue statement of a material fact or omitted to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
Buyer has complied in all material respects with the Listing Rules and the
Securities Laws.

 

--------------------------------------------------------------------------------

5  
Accounts

 
6.1 
Buyer Accounts
 
The Buyer Accounts:

 
(a)  
were prepared in accordance with applicable Laws, generally accepted accounting
principles, standards and generally accepted accounting practice and commonly
adopted by companies carrying on businesses similar in all material respects to
that carried on by the Buyer Group in preparing management accounts (“Buyer
Standards”) and on a basis consistent with that adopted in the preparing the
audited accounts for the one financial year immediately preceding the financial
year to which the accounts relate;

 
(b)  
give a true and fair view of each of the financial position and the performance
of the Buyer Group for the financial period ended on the Accounts Date and the
Latest Accounts Date;

 
(c)  
disclose all the fixed and current assets, liabilities and capital commitments
(actual, contingent or otherwise) of the Buyer Group on the Account Date and the
Latest Accounts Date;

 
(d)  
make, in accordance with the Law and generally accepted accounting principles,
appropriate provision and/or reserve adequate to cover all known liabilities
(whether quantified, contingent or otherwise) of the Buyer Group, including but
not limited to Tax, all known or anticipated bad and doubtful debts, redundant,
obsolete, excessive or slow moving stock of the Buyer Group; and

 
(e)  
are not affected by any unusual, exceptional, extraordinary or non-recurring
items which are not disclosed therein, to the extent disclosure is required by
the Buyer Standards.

 
 
39

--------------------------------------------------------------------------------

 
 
6.2  
Position since the Accounts Date
 
Since the Latest Accounts Date no event has occurred as regards any Buyer Group
Company which would entitle any Third Party to terminate any material contract
or any material benefit enjoyed by it.
 
Since the Latest Accounts Date, none of the Buyer Group Companies have (save for
transactions contemplated under this agreement):

 
(1)  
disposed of any of its material assets except in the ordinary and normal course
of business at the fair market values of the assets concerned;

 
(2)  
entered into any transaction or knowingly incurred any liabilities (actual or
contingent) or made any payment not provided for in the Buyer Accounts except,
in each case, in the ordinary course of trading;

 
(3)  
defaulted in any material contractual obligations which may have a Material
Adverse Effect on the Buyer Group;

 
(4)  
declared made or paid any dividend or made any other distribution out of
profits, reserves or capital except as provided in the Buyer Accounts; and

 
(5)  
issued or agreed to issue any share or loan capital.

 
 
Since the Latest Accounts Date, there has not been no Material Adverse Effect to
the financial position, business or property, results of operations, prospects
of any Buyer Group Company or Buyer Group taken as a whole.

 

--------------------------------------------------------------------------------

6  
Assets
 
All material assets included in the Buyer Accounts or acquired by the Buyer
Group or which have otherwise arisen since the Latest Accounts Date, other than
any assets disposed of or realised in the ordinary and usual course of business:

 
 
(a)
are legally and beneficially owned by the Buyer Group free from any
Encumbrances; and

 
(b) 
are in the possession or under the control of the Buyer Group.

 
7  
Litigation

 
9.1  
Current Litigation and investigations
 
None of the Buyer Group Companies are a party to or the subject of any Action or
arbitration proceedings which, if adversely determined, may have a Material
Adverse Effect on the Buyer Group and there are no unfulfilled or unsatisfied
judgments or court orders against the Buyer Group.

 
9.2 
Pending, threatened or anticipated Actions
 
So far as the Buyer is aware, there is no Action threatened or anticipated
against any of the Buyer Group Companies which, if decided against them, may
have a Material Adverse Effect on the Buyer Group and/or their assets. None of
the Buyer Group Companies have received any written notice of any law suits
which are pending or threatened against it.

 
 
40

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

8  
Tax and Duty

 
10.1  
Taxes paid
 
To the best of the Buyer’s knowledge, all Taxes, levies, assessments,
contributions, fees, rates, duties, and other governmental or municipal charges
or impositions (other than those which may be still paid without penalty or
interest) for which the Buyer Group Companies are liable, including any penalty
or interest, have been paid insofar as such is ought to be paid prior to or on
the date of this agreement.  The Buyer is not aware of any pending or threatened
tax or duty audit relating to any Buyer Group Companies.

 
10.2  
No tax disputes
 
None of the Buyer Group Companies is in dispute with any tax authority and no
such dispute is pending or threatened. No act or transaction has been effected
in consequence of which any Buyer Group Company is or may be held liable for any
Tax primarily chargeable against some other person or person.

 
 
41

--------------------------------------------------------------------------------

 
 
Schedule 3 – Seller Group Chart

--------------------------------------------------------------------------------

*Accurate up to immediately prior to Completion only
 
[img001.jpg]


 
42

--------------------------------------------------------------------------------

 
 
Schedule 4 – Details of Seller Group Companies
 
*Accurate up to immediately prior to Completion only


Name
Pacific Asia Petroleum, Limited
Pacific Asia Petroleum (HK) Ltd.
     
Company number
1168079
1235483
     
Place of incorporation
Hong Kong
Hong Kong
     
Date of incorporation
18 September 2007
8 May 2008
     
Registered office
601 Prince’s Building, Chater Road, Central, Hong Kong
601 Prince’s Building, Chater Road, Central, Hong Kong
     
Authorized share capital
HK$10,000 divided into 10,000 shares of HK$1 each
HK$10,000 divided into 10,000 shares of HK$1 each
     
Issued share capital
HK$1 represented by 1 share
HK$1 represented by 1 share
     
Directors
Wong Chung Chee, Heidi
Courtright Jeffrey Scott
Lawal Kase Lukman
Wong Chung Chee Heidi
Courtright Jeffrey Scott
Lawal Kase Lukman
     
Corporate secretary
Wilgrist Nominees Limited
 
Wilgrist Nominees Limited
 
Shareholder
CAMAC Energy, Inc.
Pacific Asia Petroleum, Limited
 
Status
 
Active
 
Dormant

 
 
 

--------------------------------------------------------------------------------

Share Sale and Purchase Agreement


 
43

--------------------------------------------------------------------------------

 

Details of PRC registrations of Pacific Asia Petroleum, Limited


Registration type
Resident Representative office of Foreign (Region) Enterprise in China
Business Licence
(Exploration and Development of Mineral Resources)
 
Registration organ
 
Beijing Administration of Industry and Commerce of the PRC
 
Shanxi Administration for Industry and Commerce of the PRC
     
Certificate number
110000400192597
1400000500000183
     
Name of office / enterprise
Pacific Asia Petroleum Limited Beijing Representative Office
Pacific Asia Petroleum Limited (referred in this agreement as PAPL SX)
     
Date of registration
10 October 2011
10 March 2011
     
Chief representative/
responsible person
Heidi Wong
Heidi Wong
     
Scope of business
Non-profiting business activities in relation to affiliated foreign (region)
company
CBM exploration in the Zijinshan are, Lin prefecture, Shanxi province
     
Address
Room 508A, 4th Floor, Nexus Centre,
19A Dong San Huan Bei Lu,
Chaoyang District, Beijing, PRC
Room 807-A, 3rd Building, 9 Sci-tech Street,
Taiyuan City, Shanxi Province, PRC
     
Effective period
16 April 2008 to 17 September 2012
18 July 2008 and 18 July 2015

 
 

--------------------------------------------------------------------------------

Share Sale and Purchase Agreement
 
 
44

--------------------------------------------------------------------------------

 
 
Schedule 5 – Buyer Group Chart
 
[img002.jpg]
 
 

--------------------------------------------------------------------------------

Share Sale and Purchase Agreement
 
 
45

--------------------------------------------------------------------------------

 
 
Schedule 6 – Details of Buyer Group Companies
 
*Accurate up to immediately prior to Completion only


Company
Country of Incorporation
No of shares
Issue price
Total capital
Held by
Ikh Zuchi Resources Ltd
Mongolia
100,000
US$1
US$100,000
Leyshon Resources
China Metals Pty Ltd
Australia
1
A$1
A$1
Leyshon Resources
South Gobi Coal Company Ltd
Cayman Islands
1
US$1
US$1
Leyshon Resources
Xinjiang Exploration & Development Ltd
British Virgin Islands
1
US$1
US$1
China Metals Pty Ltd
Chang Xing Ltd
British Virgin Islands
2
US$1
US$2
Leyshon Resources
Trident Investment Ltd
Hong Kong
1
HK$1
HK$1
Chang Xing Ltd
Beijing North Asia Mining Management And Consulting Co.,Ltd
People's Republic of China
N/A
N/A
US$1,200,000
Trident Investment Ltd


--------------------------------------------------------------------------------

Share Sale and Purchase Agreement


 
46

--------------------------------------------------------------------------------

 
 
Annexure 1 – List of Data Room Contents
 
S/N
File Name
Location
1-001
Ordos Basin_EN.pdf
Zijinshan Data Room/1st round data
1-002
Zijinshan Introduction 2011 11 2 Chinese.pdf
Zijinshan Data Room/1st round data
1-003
Zijinshan Introduction 2011 11 2 English.pdf
Zijinshan Data Room/1st round data
1-004
Zijinshan PSC Assets.pdf
Zijinshan Data Room/1st round data
1-005
Zijinshan Block Map.pdf
Zijinshan Data Room/1st round data
1-006
Zijinshan Topograph.pdf
Zijinshan Data Room/1st round data
2-001
Gas log data of ZJS1.pdf (xls)
Zijinshan Data Room/2nd round data/20120208/Gas_Log
2-002
Gas log data of ZJS2 Original Borehole.pdf (xls)
Zijinshan Data Room/2nd round data/20120208/Gas_Log
2-003
Gas log data of ZJS2 Sidetrack Borehole.pdf (xls)
Zijinshan Data Room/2nd round data/20120208/Gas_Log
2-004
Gas log data of ZJS3.pdf (xls)
Zijinshan Data Room/2nd round data/20120208/Gas_Log
2-005
Gas log data of ZJS4.pdf (xls)
Zijinshan Data Room/2nd round data/20120208/Gas_Log
2-006
p_impedance_ZJS08-01.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-007
p_impedance_ZJS08-02.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-008
p_impedance_ZJS08-03.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-009
p_impedance_ZJS08-04.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-010
p_impedance_ZJS08-05.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-011
p_impedance_ZJS08-06.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-012
p_impedance_ZJS08-07.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-013
p_impedance_ZJS08-08.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-014
s_impedance_ZJS08-01.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-015
s_impedance_ZJS08-02.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-016
s_impedance_ZJS08-03.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-017
s_impedance_ZJS08-04.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-018
s_impedance_ZJS08-05.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-019
s_impedance_ZJS08-06.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-020
s_impedance_ZJS08-07.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-021
s_impedance_ZJS08-08.sgy
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion
2-022
Seismic Inversion.pdf
Zijinshan Data Room/2nd round data/20120208/Seismic_Inversion

 
 
47

--------------------------------------------------------------------------------

 
 
2-023
ZJS.01.GSTKMIG-FINAL.segy
Zijinshan Data Room/2nd round data/20120208/Seismic_Migrated
2-024
ZJS.02.GSTKMIG-FINAL.segy
Zijinshan Data Room/2nd round data/20120208/Seismic_Migrated
2-025
ZJS.03.GSTKMIG-FINAL.segy
Zijinshan Data Room/2nd round data/20120208/Seismic_Migrated
2-026
ZJS.04.GSTKMIG-FINAL.segy
Zijinshan Data Room/2nd round data/20120208/Seismic_Migrated
2-027
ZJS.05.GSTKMIG-FINAL.segy
Zijinshan Data Room/2nd round data/20120208/Seismic_Migrated
2-028
ZJS.06.GSTKMIG-FINAL.segy
Zijinshan Data Room/2nd round data/20120208/Seismic_Migrated
2-029
ZJS.07.GSTKMIG-FINAL.segy
Zijinshan Data Room/2nd round data/20120208/Seismic_Migrated
2-030
ZJS.08.GSTKMIG-FINAL.segy
Zijinshan Data Room/2nd round data/20120208/Seismic_Migrated
2-031
Seismic Section.pdf
Zijinshan Data Room/2nd round data/20120208/Seismic_Migrated
2-032
ZJS1 E-logging.txt
Zijinshan Data Room/2nd round data/20120208/Wireline_Log
2-033
ZJS1 Well Composite Well-Logging Graph (CH)
Zijinshan Data Room/2nd round data/20120208/Wireline_Log
2-034
ZJS1 Well Composite Well-Logging Graph (EN)
Zijinshan Data Room/2nd round data/20120208/Wireline_Log
2-035
ZJS2 Composite Log Chart (EN).jpg
Zijinshan Data Room/2nd round data/20120208/Wireline_Log
2-036
ZJS2 E-Logging (Primal).txt
Zijinshan Data Room/2nd round data/20120208/Wireline_Log
2-037
ZJS2 E-logging.txt
Zijinshan Data Room/2nd round data/20120208/Wireline_Log
2-038
ZJS2 Well Composite Well-Logging Graph.jpg
Zijinshan Data Room/2nd round data/20120208/Wireline_Log
2-039
ZJS3 E-Logging.txt
Zijinshan Data Room/2nd round data/20120208/Wireline_Log
2-040
ZJS3 Well Composite Well-Logging Graph.jpg
Zijinshan Data Room/2nd round data/20120208/Wireline_Log
2-041
ZJS4 E-Logging.txt
Zijinshan Data Room/2nd round data/20120208/Wireline_Log
2-042
ZJS4 Well Composite Well-logging Graph.jpg
Zijinshan Data Room/2nd round data/20120208/Wireline_Log
2-043
Drilling Turnkey Services Contract for ZJS3 Well.pdf
Zijinshan Data Room/2nd round data/Contracts and Permits
2-044
2012-05-28 ZJS Block Exploration License Renewed to 2014 (EnC).pdf
Zijinshan Data Room/2nd round data/Contracts and Permits
2-045
ZJS1 Gas Content Report (CH).pdf
Zijinshan Data Room/2nd round data/Core and Gas Content Analysis
2-046
ZJS1 Gas Content Report (EN).pdf
Zijinshan Data Room/2nd round data/Core and Gas Content Analysis
2-047
ZJS1 Well Test Report (CH).pdf
Zijinshan Data Room/2nd round data/Core and Gas Content Analysis
2-048
ZJS1 Well Test Report (EN).pdf
Zijinshan Data Room/2nd round data/Core and Gas Content Analysis
2-049
ZJS2 Gas Content Report (CH).pdf
Zijinshan Data Room/2nd round data/Core and Gas Content Analysis
2-050
ZJS2 Gas Content Report (EN).pdf
Zijinshan Data Room/2nd round data/Core and Gas Content Analysis

 
 
48

--------------------------------------------------------------------------------

 
 
2-051
ZJS2 ZJS3 ZJS4 Core Analysis Summary.pdf
Zijinshan Data Room/2nd round data/Core and Gas Content Analysis
2-052
ZJS3 Digital Core Analysis Report.pdf
Zijinshan Data Room/2nd round data/Core and Gas Content Analysis
2-053
ZJS4 Digital Core Analysis Report.pdf
Zijinshan Data Room/2nd round data/Core and Gas Content Analysis
2-054
Contract for Drilling Turnkey Services of ZJS1 Well.pdf
Zijinshan Data Room/2nd round data/Drilling Contract
2-055
Contract for Drilling Turnkey Services of ZJS2 Well.pdf
Zijinshan Data Room/2nd round data/Drilling Contract
2-056
Contract for Drilling Turnkey Services of ZJS3 Well.pdf
Zijinshan Data Room/2nd round data/Drilling Contract
2-057
Contract for Drilling Turnkey Services of ZJS4 Well.pdf
Zijinshan Data Room/2nd round data/Drilling Contract
2-058
Termination of Contract for ZJS2 & ZJS3.pdf
Zijinshan Data Room/2nd round data/Drilling Contract
2-059
Well ZJS1 Project Summary (Engineering).pdf
Zijinshan Data Room/2nd round data/Drilling Reports
2-060
Well ZJS2 Project Summary (Engineering).pdf
Zijinshan Data Room/2nd round data/Drilling Reports
2-061
Well ZJS3 Project Summary (Engineering).pdf
Zijinshan Data Room/2nd round data/Drilling Reports
2-062
Well ZJS4 Project Summary (Engineering).pdf
Zijinshan Data Room/2nd round data/Drilling Reports
2-063
1st JMC Minutes.pdf
Zijinshan Data Room/2nd round data/JMC Minutes
2-064
2nd JMC Minutes.pdf
Zijinshan Data Room/2nd round data/JMC Minutes
2-065
3rd JMC Minutes.pdf
Zijinshan Data Room/2nd round data/JMC Minutes
2-066
4th JMC Minutes.pdf
Zijinshan Data Room/2nd round data/JMC Minutes
2-067
5th JMC Minutes.pdf
Zijinshan Data Room/2nd round data/JMC Minutes
2-068
6th JMC Minutes.pdf
Zijinshan Data Room/2nd round data/JMC Minutes
2-069
Joint Account Statement 2009 07.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-070
Joint Account Statement 2009 08.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-071
Joint Account Statement 2009 09.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-072
Joint Account Statement 2009 10.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-073
Joint Account Statement 2009 11.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-074
Joint Account Statement 2009 12.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-075
Joint Account Statement 2010 01.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-076
Joint Account Statement 2010 02.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-077
Joint Account Statement 2010 03.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-078
Joint Account Statement 2010 04.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-079
Joint Account Statement 2010 05.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements

 
 
49

--------------------------------------------------------------------------------

 
 
2-080
Joint Account Statement 2010 06.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-081
Joint Account Statement 2010 07.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-082
Joint Account Statement 2010 08.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-083
Joint Account Statement 2010 09.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-084
Joint Account Statement 2010 10.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-085
Joint Account Statement 2010 11.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-086
Joint Account Statement 2010 12.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-087
Joint Account Statement 2011 01.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-088
Joint Account Statement 2011 02.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-089
Joint Account Statement 2011 03.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-090
Joint Account Statement 2011 04.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-091
Joint Account Statement 2011 05.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-092
Joint Account Statement 2011 06.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-093
Joint Account Statement 2011 07.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-094
Joint Account Statement 2011 08.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-095
Joint Account Statement 2011 09.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-096
Joint Account Statement 2011 10.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-097
Joint Account Statement 2011 11.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-098
Joint Account Statement 2011 12.pdf
Zijinshan Data Room/2nd round data/Joint Account Statements
2-099
Joint Account Statement 2011 12.zip
Zijinshan Data Room/2nd round data/Joint Account Statements
2-100
Seismic Inversion.pdf
Zijinshan Data Room/2nd round data/Maps
2-101
Seismic Lines & Well Locations.pdf
Zijinshan Data Room/2nd round data/Maps
2-102
Seismic Section.pdf
Zijinshan Data Room/2nd round data/Maps
2-103
Structrual Map of Coal Seam 8&9 Top.JPG
Zijinshan Data Room/2nd round data/Maps
2-104
Structrual Map.pdf
Zijinshan Data Room/2nd round data/Maps
2-105
Thickness Map of Coal Seam 4&5, Shanxi Formation.JPG
Zijinshan Data Room/2nd round data/Maps
2-106
Thickness Map of Coal Seam 8&9, Shanxi Formation.JPG
Zijinshan Data Room/2nd round data/Maps
2-107
Zijinshan Block.pdf
Zijinshan Data Room/2nd round data/Maps

 
 
50

--------------------------------------------------------------------------------

 
 
2-108
PAPL China Operation Org Chart.pdf
Zijinshan Data Room/2nd round data/Organization Structure
2-109
PAPL Share Holding Structure.pdf
Zijinshan Data Room/2nd round data/Organization Structure
2-110
PAPL ZJS Operating Team Org Chart.pdf
Zijinshan Data Room/2nd round data/Organization Structure
2-111
2011 05 06 Notarial Document - Appoint Heidi as Chief Representative of BRO.pdf
Zijinshan Data Room/2nd round data/Organization Structure/Beijing Representative
Office
2-112
Business Registration Certificate - BRO.pdf
Zijinshan Data Room/2nd round data/Organization Structure/Beijing Representative
Office
2-113
Business License - PAPL SX.pdf
Zijinshan Data Room/2nd round data/Organization Structure/PAPL SX
2-114
Organization Code Certificate - PAPL SX.pdf
Zijinshan Data Room/2nd round data/Organization Structure/PAPL SX
2-115
Tax Registration Certificate - PAPL SX.pdf
Zijinshan Data Room/2nd round data/Organization Structure/PAPL SX
2-116
ZJS PSC Contract Term Summary & Gas Allocation.pdf
Zijinshan Data Room/2nd round data/Production Sharing Contract
2-117
ZJS PSC 1st Modification Agreement.pdf
Zijinshan Data Room/2nd round data/Production Sharing Contract
2-118
ZJS PSC (Eng).pdf
Zijinshan Data Room/2nd round data/Production Sharing Contract
2-119
ZJS PSC (Chinese).pdf
Zijinshan Data Room/2nd round data/Production Sharing Contract
2-120
MOC Approval for PSC.pdf
Zijinshan Data Room/2nd round data/Production Sharing Contract
2-121
MOC Approval for PSC 1st Modification Agreement.pdf
Zijinshan Data Room/2nd round data/Production Sharing Contract
2-122
Ordos Basin_EN.pdf
Zijinshan Data Room/2nd round data/Regional Geology
2-123
Sedimentary Facies Study Report Presentation_CN.pdf
Zijinshan Data Room/2nd round data/Regional Geology
2-124
Sedimentary Facies Study Report Presentation_EN.pdf
Zijinshan Data Room/2nd round data/Regional Geology
2-125
Zijinshan Introduction for GD 2012 05.pptx
Zijinshan Data Room/2nd round data/Regional Geology
2-126
2D Seismic Data Interpretation on Zijinshan PSC Block 0824.pdf
Zijinshan Data Room/2nd round data/Seismic
2-127
Final Report of Zijinshan Block 2008 2D Seismic Acquisition.pdf
Zijinshan Data Room/2nd round data/Seismic
2-128
Seismic Processing Report of Zijinshan 052011.pdf
Zijinshan Data Room/2nd round data/Seismic
2-129
Zijinshan Interpretation 2009.pdf
Zijinshan Data Room/2nd round data/Seismic

 
 
51

--------------------------------------------------------------------------------

 
 
2-130
Drilling Program of ZJS4 in Zijinshan PSC.pdf
Zijinshan Data Room/2nd round data/Well Proposals
2-131
Geological Design of ZJS4 in Zijinshan PSC-attached maps.pdf
Zijinshan Data Room/2nd round data/Well Proposals
2-132
Geological Design of ZJS4 in Zijinshan PSC.pdf
Zijinshan Data Room/2nd round data/Well Proposals
2-133
Geological Program of ZJS3 in Zijinshan PSC.pdf
Zijinshan Data Room/2nd round data/Well Proposals
2-134
ZJS1 Drilling Program.pdf
Zijinshan Data Room/2nd round data/Well Proposals
2-135
ZJS2 Drilling Program.pdf
Zijinshan Data Room/2nd round data/Well Proposals
2-136
ZJS3 Drilling Program.pdf
Zijinshan Data Room/2nd round data/Well Proposals
2-137
ZJS3 Geological Program-attached figures.pdf
Zijinshan Data Room/2nd round data/Well Proposals
2-138
2nd round data.zip
Zijinshan Data Room

 

--------------------------------------------------------------------------------

Share Sale and Purchase Agreement
 
 
52

--------------------------------------------------------------------------------

 

Annexure 2 – Form of Application for Shares
 
Date:


To:          Leyshon Resources Limited
Suite 3, Level 3, 1292 Hay Street
West Perth WA, 6005, Australia
 
Dear Sirs
 
Application for Allotment of Shares
 
We refer to the agreement dated 22 July 2012 (“SP Agreement”) and entered into
by our respective selves and Leyshon Resources Limited concerning the sale and
purchase of the entire issued share capital in Pacific Asia Petroleum, Limited.
 
Expressions defined in the SP Agreement have the same meanings where used in
this letter.
 
Pursuant to and in accordance with the terms of clause 5 of the SP Agreement,
the Buyer and the Seller have completed the sale and purchase of the Sale Share
on the date hereof.
 
 
Pursuant to the terms of the SP Agreement, we, the Seller, hereby apply for an
aggregate of 10 million new shares in the capital of the Buyer (being the
Consideration Shares), credited as fully paid. We hereby request the Buyer to
register our name and address on the branch register of members of the Buyer in
Hong Kong in accordance with the constituent documents of the Buyer and agree to
hold the Consideration Shares subject to the constituent documents of the Buyer.
 
Our address to be entered in the branch register of members of the Buyer is 1330
Post Oak Boulevard, Suite 2575, Houston, TX 77056, United States of America.


Yours faithfully
For and on behalf of
CAMAC Energy Inc.


Name:
Title:
 
 
53

--------------------------------------------------------------------------------

 
 
Share Sale and Purchase Agreement
 
Signing page

DATED:   22 July 2012


IN WITNESS of these matters this agreement has been executed on the date and
year above written.


The Seller
 
Executed by CAMAC Energy,
Inc in accordance with its
constituent documents
)
)
)
)
        /s/ Nicolas J. Evanoff     Signature of Authorized Person          
Nicolas J. Evanoff     Name of in full           Senior Vice President     Title
   

 
The Buyer


Executed by Leyshon Resources
Limited ACN 010 482 274 in
accordance with
section 127 of the
Corporations Act:
 
 
)
)
)
)
 
 
 
 
/s/ Paul Campbell Atheoley   /s/ Murray Robert Wylie
Signature of Director
 
Signature of Secretary
      Paul Campbell Atheoley   Murray Robert Wylie
Name of Director in full
 
Name of Secretary

 
 
54

--------------------------------------------------------------------------------